Exhibit 10.1

FINAL

ONE MARINA PARK DRIVE

OFFICE LEASE

THIS LEASE (this “Lease”), made as of July 5, 2012 by and between FALLON
CORNERSTONE ONE MPD LLC, a Delaware limited liability company (“Landlord”), and
ENERNOC, INC., a Delaware corporation (“Tenant”).

INDEX

 

Article    Title

1.

   Basic Provisions

2.

   Premises, Term and Commencement Date

3.

   Rent

4.

   Taxes and Operating Expenses

5.

   Delivery of Premises, Tenant’s Work, Alterations and Additions

6.

   Tenant’s Use, Restrictions and Compliance with Laws

7.

   Services

8.

   Insurance

9.

   Indemnification

10.

   Casualty Damage

11.

   Condemnation

12.

   Repair and Maintenance

13.

   Inspection of Premises

14.

   Surrender of Premises

15.

   Holding Over

16.

   Subletting and Assignment

17.

   Subordination, Non-Disturbance, Attornment and Mortgagee Protection; Lease
Subject to Project Documents

18.

   Estoppel Certificate

19.

   Defaults

20.

   Remedies

21.

   Quiet Enjoyment

22.

   Accord and Satisfaction

23.

   Security Deposit

24.

   Brokerage Commission

25.

   Force Majeure

26.

   Parking

27.

   Hazardous Materials

28.

   Additional Rights Reserved by Landlord

29.

   Defined Terms

30.

   Miscellaneous Provisions

31.

   Generator

32.

   Right of First Offer

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Plan Showing Premises Exhibit B    Tenant’s Work Exhibit
Exhibit B-1    Base Building Condition Exhibit C    Form of Sublease Consent
Exhibit D    Building’s Rules and Regulations; Janitorial Specifications
Exhibit E    Intentionally Deleted Exhibit F    Option to Extend Term Exhibit G
   Intentionally Deleted Exhibit H    Pro Forma Budget of FPOC Expenses
Exhibit I    Form of Escalation Statement Exhibit J    OTIS Standards Exhibit K
   Intentionally Deleted Exhibit L    Plan Showing Building Common Areas as of
Commencement Date Exhibit M    Current Cricket Schedule of Service

 

2

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

ARTICLE 1.

BASIC PROVISIONS

 

A. Tenant’s Trade Name:

   EnerNOC, Inc.

B. Tenant’s Address:

  

Prior to Tenant’s occupancy of the Premises:

 

101 Federal Street, Suite 1100

Boston, Massachusetts 02110

Attention: Mr. Timothy Healy

 

With a copy to:

 

101 Federal Street, Suite 1100

Boston, Massachusetts 02110

Attention: David Samuels

 

And to:

 

101 Federal Street, Suite 1100

Boston, Massachusetts 02110

Attention: Julia Regan

 

And to:

 

Nutter, McClennen & Fish, LLP

Seaport West

155 Seaport Boulevard

Boston, Massachusetts 02210

Attention: Michael F. Burke, Esq.

 

On and after Tenant’s occupancy of the Premises:

 

One Marina Park Drive, Floors 4-6

Boston, Massachusetts 02210

Attention: Mr. Timothy Healy

 

With a copy to:

 

One Marina Park Drive, Floors 4-6

Boston, Massachusetts 02210

Attention: David Samuels

 

And to:

 

One Marina Park Drive, Floors 4-6

Boston, Massachusetts 02210

Attention: Julia Regan

 

3

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

  

And to:

 

Nutter, McClennen & Fish, LLP

Seaport West

155 Seaport Boulevard

Boston, Massachusetts 02210

Attention: Michael F. Burke, Esq.

C. Building Name and Address:

  

One Marina Park Drive

Boston, Massachusetts 02210

D. Premises:

   81,986 rentable square feet of space in the Building in the aggregate,
comprised of the following suites: Suite 400, comprising the entire fourth (4th)
floor of the Building and measuring approximately 27,147 rentable square feet,
Suite 500, comprising the entire fifth (5th) floor of the Building and measuring
approximately 27,147 rentable square feet, and Suite 600, comprising the entire
sixth (6th) floor of the Building and measuring approximately 27,692 rentable
square feet, all as shown on the space plans attached hereto as Exhibit A.

E. Landlord:

   Fallon Cornerstone One MPD LLC

F. Landlord’s Address:

  

c/o Cornerstone Real Estate Advisers LLC

180 Glastonbury Boulevard, Suite 200

Glastonbury, Connecticut 06033

Attention: Linda C. Houston, Vice President

G. Building Manager Name and Address:

  

CB Richard Ellis – N.E. Partners LP

One Marina Park Drive

Boston, Massachusetts 02210

H. Commencement Date:

   Upon the date of full execution of this Lease, which date is set forth on the
first page hereof.

I. Rent Commencement Date:

   August 1, 2013

J. Expiration Date:

   July 31, 2020, unless sooner terminated or further extended as provided in
this Lease.

K. Security Deposit:

   $1,844,685.00, which shall be in the form of a Letter of Credit (as
hereinafter defined), subject to reduction as provided in Article 23 of this
Lease.

K. Security Deposit:

   $1,844,685.00, which shall be in the form of a Letter of Credit (as
hereinafter defined), subject to reduction as provided in Article 23 of this
Lease.

 

4

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

L. Monthly Base Rent:   

Time Period

   Monthly Base
Rent      Annual
Rental
Rate PSF     

August 1, 2013 through July 31, 2017

   $ 307,447.50       $ 45.00      

August 1, 2017 through July 31, 2020

   $ 334,776.17       $ 49.00   

M. Tenant’s Pro Rata Share:

   17.41%.   

N. Normal Business Hours of Building:

  

Monday through Friday: 8:00 a.m. to 6:00 p.m.

 

Saturday: 8:00 a.m. to 1:00 p.m.

 

Sunday: None

 

(Excepting national holidays)

  



  



  



  

O. Permitted Use:

   General and executive office use only (which may include, for purposes of
this Lease, the operation of a network operations center, energy management
research and development activities and all other office uses reasonably related
to the business of Tenant as a provider of energy management applications,
services and products), and for no other purpose.          

P. Broker(s):

   CB Richard Ellis – N.E. Partners LP, representing Landlord, and T3 Advisors,
LLC, representing Tenant.     

Q. Parking Rights:

   Tenant shall have the right to lease monthly parking spaces in the Parking
Garage (as hereinafter defined) at a ratio of up to [***] per [***] square feet
of the Premises at the monthly rate then in effect for such Parking Garage,
which rate may change from time to time, and in compliance with the Parking
       

 

5

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

   Garage rules and regulations. Landlord shall have no right to adjust the
foregoing parking ratio. Prior to [***], the rate for monthly parking in the
Parking Garage shall not exceed [***] at the [***] parking garages. Tenant’s
parking rights hereunder shall be further subject to the terms and conditions of
Article 26 below.

R. Base Year:

   Calendar year 2013 for Operating Expenses (as hereinafter defined), and
fiscal year 2014 for Taxes (as hereinafter defined).

S. TI Allowance:

   An amount equal to the product of (i) the area of the Premises in rentable
square feet and (ii) [***].

The foregoing provisions shall be interpreted and applied in accordance with the
other provisions of this Lease set forth below. The capitalized terms, and the
terms defined in Article 29, shall have the meanings set forth herein or therein
(unless otherwise modified in the Lease) when used as capitalized terms in other
provisions of the Lease.

Landlord and Tenant hereby agree that the Premises contain the number of
rentable square feet specified in Article 1 above.

ARTICLE 2.

PREMISES, TERM AND COMMENCEMENT DATE

Subject to the terms and conditions set forth herein, Landlord hereby leases and
demises to Tenant and Tenant hereby takes and leases from Landlord the Premises
for a term (“Term”) commencing on the Commencement Date and ending on the
Expiration Date set forth in Article 1, unless sooner terminated as provided
herein. As of the Commencement Date, Tenant shall have the exclusive right to
use and control physical access to the Premises, subject to the rights and
obligations of Landlord as set forth in this Lease. Tenant shall be permitted to
extend the original Term hereof in accordance with the provisions of Exhibit F
attached hereto.

ARTICLE 3.

RENT

A. Monthly Base Rent. Commencing on the Rent Commencement Date, Tenant shall pay
Monthly Base Rent in advance on or before the first (1st) day of each month of
the Term without demand, setoff or deduction except as otherwise expressly set
forth in this Lease. If the Term shall commence or end on a day other than the
first (1st) day of a month, the Monthly Base Rent for the first (1st) or last
partial month of the Term shall be prorated on a per diem basis.

 

6

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

B. Additional Rent. All costs and expenses, other than Monthly Base Rent, which
Tenant assumes or agrees to pay and any other sum payable by Tenant pursuant to
this Lease, including, without limitation, the Escalation Increase (as
hereinafter defined), shall be deemed Additional Rent.

C. Rent. Monthly Base Rent, Additional Rent, and any other amounts of every
nature which Tenant is or becomes obligated to pay Landlord under this Lease are
herein referred to collectively as “Rent,” and all remedies applicable to the
nonpayment of Rent shall be applicable thereto. Landlord may apply payments
received from Tenant to any obligations of Tenant then accrued, without regard
to such obligations as may be designated by Tenant.

D. Place of Payment, Late Charge, Default Interest. Rent and other charges
required to be paid under this Lease, no matter how described, shall be paid by
Tenant to Landlord without offset, deduction, credit or the like, except as
otherwise expressly set forth in this Lease, at the Building Manager’s address
listed in Article 1, or to such other person and/or address as Landlord may
designate in writing. In the event Tenant fails to pay Rent due under this Lease
within ten (10) business days following the due date thereof, Tenant shall pay
to Landlord a late charge equal to [***] of the overdue amount. Any Rent not
paid when due shall also bear interest at the Default Rate (as hereinafter
defined).

ARTICLE 4.

TAXES AND OPERATING EXPENSES

A. Payment of Taxes and Operating Expenses. Commencing upon the expiration of
the Base Year and for each year, or portion thereof, thereafter during the Term
(hereinafter each referred to as a “Comparison Year”), Tenant shall pay Landlord
an amount equal to Tenant’s Pro Rata Share of increases in Operating Expenses
and Taxes over the Operating Expenses and Taxes for the Base Year for Operating
Expenses and the Base Year for Taxes, respectively (collectively, the
“Escalation Increase”). Landlord shall have the right to change the Comparison
Year from a calendar year to a fiscal year from time to time (or vice versa),
provided that equitable adjustment is made so that Tenant shall not be charged
more than once for the same period and such adjustment does not result in an
increase in the Escalation Increase (other than an increase related solely to
Operating Expenses being greater during the new time period than they were
during the previous time period). As soon as practicable following the end of
the Base Year for Operating Expenses and the Base Year for Taxes, respectively,
but in any event within one hundred twenty (120) days after the last day of such
Base Year, Landlord shall provide a statement setting forth the actual Operating
Expenses or Taxes, as the case may be, for the respective Base Year (each, a
“Base Year Statement”). Commencing with the first (1st) month of the first
(1st) Comparison Year and on the first (1st) day of each month thereafter during
the original Term or any extension thereof, Tenant shall pay Escalation
Increases to Landlord, as Additional Rent due concurrently with Monthly Base
Rent, in installments equal to one-twelfth (1/12) of Landlord’s estimate (as
determined by

 

7

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Landlord in its reasonable discretion) of any projected Escalation Increase for
the particular Comparison Year (the “Estimated Escalation Increase”). In
computing the Estimated Escalation Increase for any particular Comparison Year,
Landlord shall take into account any prior increases in Tenant’s Pro Rata Share
of Operating Expenses and Taxes. If any Estimated Escalation Increase is less
than the Estimated Escalation Increase for the immediately preceding Comparison
Year, the payments to be paid by Tenant for the new Comparison Year attributable
to said Estimated Escalation Increase shall be decreased accordingly; provided,
however, in no event will the Rent paid by Tenant hereunder ever be less than
the Monthly Base Rent.

B. Escalation Reconciliation. As soon as practicable following the end of each
Comparison Year but in any event within one hundred twenty (120) days after the
last day of such Comparison Year, Landlord shall submit to Tenant a statement
setting forth the actual Escalation Increase for the Comparison Year which was
just completed and the Estimated Escalation Increase for the current Comparison
Year (the “Escalation Statement”), which Escalation Statement shall be
substantially in the form attached hereto as Exhibit I. To the extent that the
actual Escalation Increase exceeds the Estimated Escalation Increase paid by
Tenant for the Comparison Year just completed, Tenant shall pay Landlord the
difference, in cash within thirty (30) days following receipt by Tenant from
Landlord of the Escalation Statement. If the actual Escalation Increase for the
Comparison Year just completed is less than the Estimated Escalation Increase
paid by Tenant for such year, then Tenant shall receive a credit on future Rent
owing under this Lease (or cash within thirty (30) days of delivery of the
Escalation Statement to Tenant, if there is no future Rent owing hereunder).
Until Tenant receives the Escalation Statement, Tenant’s Estimated Escalation
Increases for the new Comparison Year shall continue to be paid at the rate
being paid for the particular Comparison Year just completed. Tenant shall
commence payment to Landlord of the Estimated Escalation Increase for the then
current Comparison Year, beginning on the first (1st) day of the month following
the month in which Tenant receives the applicable Escalation Statement.

C. Changes in Escalations During the Lease Year. In addition to the above, if,
during any particular Comparison Year, there is a change in the information upon
which the then current Estimated Escalation Increase is based, Landlord shall be
permitted (but in no event more than one (1) time in any calendar year) to
revise such Estimated Escalation Increase by notifying Tenant, and such
adjustment shall be made in the payment of Estimated Escalation Increases,
commencing on the first (1st) day of the month following the delivery of such
notice to Tenant. When the Escalation Statement for the Comparison Year in which
this Lease terminates is delivered to Tenant, Tenant shall pay to Landlord,
within thirty (30) days after Landlord’s delivery of such Escalation Statement,
any additional amounts due as calculated pursuant to this Article 4. Landlord’s
and Tenant’s responsibilities with respect to Escalation Increases shall survive
the expiration or early termination of this Lease.

If the Building is less than ninety-five percent (95%) occupied during the Base
Year or any particular Comparison Year, Landlord shall adjust those Operating
Expenses which are affected by Building occupancy for both the Base Year and the
particular Comparison Year, or portion thereof, as the case may be, to reflect
an occupancy of not less than ninety-five percent (95%) of all such rentable
area of the Building. If the Building is not fully built-out for occupancy by
tenants or is otherwise not leased at full

 

8

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

market value during the Base Year for Taxes or during any particular Comparison
Year, then the Taxes for the Base Year or the particular Comparison Year will be
adjusted to reflect the undiscounted fair market value of the Building as shown
on the City of Boston Tax Assessor’s field card for the Building as of the
Commencement Date. In addition, if in any Comparison Year, any new or materially
improved component of Operating Expenses which was not included in Operating
Expenses in the Base Year is included in Operating Expenses, there shall be
added to the Operating Expenses in the Base Year the cost that would have been
paid for such component in the first (1st) calendar year of the inclusion of
such component. If in any Comparison Year, any component of Operating Expenses
which was included in Operating Expenses in the Base Year is excluded from
Operating Expenses for such Comparison Year, there shall be excluded from the
Operating Expenses in the Base Year the cost that would not have been paid for
such component in the first (1st) calendar year of the exclusion of such
component.

D. Disputes Over Taxes or Operating Expenses. If Tenant disputes the amount of
an Estimated Escalation Increase or an actual Escalation Increase, Tenant shall
give Landlord written notice of such dispute within one hundred fifty (150) days
after Landlord delivers the applicable Escalation Statement. Tenant’s failure to
give such notice shall waive its right to audit the amounts so determined,
except with respect to the amounts contained in the Base Year Statement, which
Tenant may dispute during the first (1st) two (2) years following the issuance
to Tenant of the first such Escalation Statement which indicates an Estimated
Escalation Increase or an actual Escalation Increase, after which two (2)-year
period Tenant shall have no such right to dispute a Base Year Statement. Tenant
shall not be entitled to audit the foregoing amounts if Tenant is then in
default (as defined in Article 19). Said audit will be conducted at Tenant’s
expense by a certified public accountant paid on an hourly basis unrelated to
actual savings identified. Tenant shall only be permitted to conduct such a
review during regular business hours at Landlord’s office in Boston or
Connecticut, after Tenant gives Landlord twenty (20) business days’ prior
written notice. Landlord shall make available its books and records for only the
Comparison Year (or, if applicable, the Base Year, as provided above) under
review, and no more than once during any twelve (12) month period during the
Term following commencement of Tenant’s payment obligations under this Article
4. If such review discloses that the charges actually incurred by Landlord are
less than those used by Landlord in calculating Escalation Increases, then
Landlord shall reimburse Tenant for the amount Tenant paid in excess of Tenant’s
actual Escalation Increases within thirty (30) days of notice thereof from
Tenant. If any such review discloses that the Escalations Increases exceed the
amount which should have been charged as Escalations Increases by five percent
(5%) or more of the Actual Expenses for such Comparison Year, then Landlord
shall pay the reasonable costs of such review. If Tenant does not review
Landlord’s records within two hundred ten (210) days after receipt of the
Escalation Statement, Tenant shall have no further right to review Landlord’s
records for the applicable period. No subtenant shall have the right to conduct
such audit and no assignee (other than an assignee pursuant to a Permitted
Transfer, as defined in Article 16.B. of this Lease) shall conduct an audit for
any period during which such assignee was not in possession of the Premises.

In the event Tenant elects to exercise its audit rights hereunder, Tenant shall
nevertheless timely pay Landlord the amount of the prior year’s Escalation
Reconciliation and continue to pay Estimated Escalation Increases as set forth
in the then applicable

 

9

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Escalation Statement until the parties have agreed as to the appropriate
adjustment. Landlord’s delay in submitting any Escalation Statement for any
Comparison Year shall not affect the provisions of this Article 4, nor
constitute a waiver of Landlord’s rights as set forth herein for said Comparison
Year or any subsequent Comparison Year during the Term or any extension thereof,
provided, however, that Landlord’s failure to submit any Escalation Statement
within three (3) years following the end of the applicable Comparison Year shall
constitute such a waiver, and Tenant shall have no further payment obligations
with respect to the Escalation Statement for such Comparison Year.

E. Tenant acknowledges that the Building is part of the Project. As a result
thereof, any Operating Expenses and Taxes attributable in part to the Building
and in part to other portions of the Project, including, without limitation, the
Building Common Areas (as hereinafter defined), shall be allocated to the
Building and said other portions of the Project pursuant to the Declaration or
any other applicable reciprocal easement agreement and otherwise on an equitable
basis. In addition, any Operating Expenses and Taxes attributable in part to the
Office Component and in part to the Retail Component shall be allocated to the
Office Component or the Retail Component, as the case may be, on an equitable
basis.

F. Tenant shall pay, prior to delinquency, all taxes assessed against or levied
upon trade fixtures, furnishings, equipment and all other personal property of
Tenant located in the Premises and any excise, sales or use taxes related to
Tenant’s business. In the event any or all of Tenant’s trade fixtures,
furnishings, equipment and other personal property shall be assessed and taxed
with property of Landlord, Tenant shall pay to Landlord its share of such taxes
within thirty (30) days after delivery to Tenant by Landlord of a statement in
writing setting forth the amount of such taxes applicable to Tenant’s property.
Tenant shall pay directly to the party or entity entitled thereto all business
license fees, gross receipts taxes and similar taxes and impositions which may
from time to time be assessed against or levied upon Tenant, as and when the
same become due and before delinquency. Notwithstanding anything to the contrary
contained herein, any sums payable by Tenant under this Article 4 shall not be
included in the computation of “Taxes.”

G. Appropriate credit against Taxes shall be given for any refund obtained by
reason of a reduction in any Taxes by the City of Boston assessor or the
administrative, judicial or other governmental agency responsible therefor, net
of reasonable fees incurred to prosecute the abatement application and/or
negotiate the re-assessment (such as, by way of example and not limitation,
appraisal fees, stenographer fees, if any, and legal fees). The original
computations, as well as reimbursement or payments of additional charges, if
any, or allowances, if any, under the provisions of this section shall be based
on the undiscounted fair market value of the Building as shown on the City of
Boston Tax Assessor’s field card for the Building as of the Commencement Date,
with adjustments to be made at a later date when the tax refund, if any, shall
be paid to Landlord by the taxing authorities.

 

10

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

ARTICLE 5.

DELIVERY OF PREMISES, TENANT’S WORK, ALTERATIONS AND ADDITIONS

A. Delivery of Premises. On the Commencement Date, Landlord shall deliver the
Premises to Tenant in the condition described in Exhibit B-1 attached hereto
(the “Base Building Condition”). Landlord represents and warrants to and
covenants with Tenant that as of the Commencement Date (i) the Common Areas of
the Building and the Base Building Condition of the Premises comply with all
applicable Laws, including, without limitation, the ADA (as hereinafter defined)
and all other applicable laws and rules governing access to and use of
facilities by people with disabilities, including the Massachusetts
Architectural Access Board regulations and (ii) to the best of Landlord’s
information, knowledge and belief, there are no conditions in the Building or
the Premises that would prevent Tenant from receiving a certificate of occupancy
or certificate of completion upon completion of Tenant’s Work, and Landlord will
cooperate (at no cost to Landlord, except to the extent that Landlord is
obligated to modify the Base Building Condition in accordance with Section 6 of
Exhibit B attached hereto, which shall be at Landlord’s cost) with Tenant’s
efforts to obtain a certificate of occupancy or certificate of completion.

B. Tenant’s Work. On and after the Commencement Date, Tenant, at its sole cost
and expense (subject to the TI Allowance), shall be responsible for constructing
initial improvements in and to the Premises in accordance with the work exhibit
attached hereto as Exhibit B (collectively, “Tenant’s Work”). In addition,
during this time period, Tenant shall have the exclusive right to use and
control physical access to the Premises (subject to Landlord’s rights and
obligations under this Lease), including but not limited to, the right to
install its furniture, furnishings and equipment in the Premises, generally
prepare the Premises for occupancy and actually occupy the Premises for the
conduct of business, without any of the foregoing causing an acceleration of the
Rent Commencement Date. Tenant shall complete all of Tenant’s Work in good and
workmanlike manner in accordance with the plans and specifications approved by
Landlord and Tenant as provided in Exhibit B, as the same may be amended from
time to time (subject to written approval by Landlord and Tenant), and shall use
reasonable efforts to complete Tenant’s Work on or before the Rent Commencement
Date, provided, however, that any failure by Tenant to complete Tenant’s Work
before the stated Rent Commencement Date shall not postpone or delay such date,
unless such failure is caused by Landlord or Landlord’s employees, agents or
contractors, in which case the Rent Commencement Date shall be delayed two
(2) days for every day of delay in the completion of Tenant’s Work caused by
Landlord or Landlord’s employees, agents or contractors, provided, however, that
any such delay of the Rent Commencement Date shall be expressly conditioned on
Tenant’s diligent submission of plans and specifications for Tenant’s Work for
Landlord review and approval in accordance with the terms and conditions of
Exhibit B attached hereto and Tenant’s diligent and continuous prosecution of
Tenant’s Work following Landlord’s approval of such plans and specifications. If
any aspect of Tenant’s Work would affect any Building Systems (as hereinafter
defined), Landlord shall have the right to reasonably require Tenant to utilize
Landlord’s pre-approved vendors and/or contractors in connection with such work.
All Tenant Improvements, as defined in Exhibit B, shall remain the property of
Tenant during the Term.

 

11

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

C. Alterations. Other than as provided in Article 5.B. above and herein, Tenant
shall make no alterations or additions to the Premises (“Alterations”) without
the prior written consent of Landlord, which consent may be withheld in
Landlord’s sole discretion as to alterations which adversely affect or impair
the structural integrity of, or the proper operation of the operating systems
of, the Building, and which consent shall not be unreasonably withheld,
conditioned or delayed as to all other alterations and only by contractors or
mechanics approved by Landlord in writing (which approval shall not be
unreasonably withheld, conditioned or delayed) and upon the approval by Landlord
in writing of fully detailed and dimensioned plans and specifications pertaining
to the Alterations in question, to be prepared and submitted by Tenant, at its
sole cost and expense, which approval shall not be unreasonably withheld,
conditioned or delayed. Tenant shall, at its sole cost and expense, obtain all
necessary approvals and permits pertaining to any Alterations approved by
Landlord. Notwithstanding the foregoing, Landlord’s consent shall not be
required, and Tenant shall not be required to submit plans to Landlord, for
alterations which are (i) non-structural aesthetic alterations (including,
without limitation, painting and carpeting) or (ii) will not affect any Building
Systems or structure and will cost less than [***] on a per project basis. If
Alterations are made, they shall be made at Tenant’s sole cost and expense and
shall remain the property of Tenant during the Term. Notwithstanding anything
contained herein to the contrary, Landlord may, by written notice to Tenant
given at the time of Landlord’s approval of the Alterations in question, require
Tenant, at Tenant’s expense, upon the expiration or earlier termination of the
Lease Term, to remove such Alterations installed by Tenant, and to repair any
damage caused by such removal. Any and all costs attributable to or related to
the applicable building codes of the City of Boston (or any other authority
having jurisdiction over the Building) arising from Tenant’s plans,
specifications, improvements, alterations or otherwise shall be paid by Tenant
at its sole cost and expense. With regard to repairs, Alterations or any other
work arising from or related to this Article 5 and which require Landlord’s
consent pursuant to this Article 5 (but excluding Tenant’s Work), Landlord shall
be entitled to receive an administrative/supervision fee (which fee shall vary
depending upon whether or not Tenant orders the work directly from Landlord but
which shall not exceed three percent (3%) of hard costs).

D. Liens. Tenant will not cause or permit any mechanic’s, materialman’s or
similar liens or encumbrances to be filed or exist against the Premises or the
Building or Tenant’s interest in this Lease in connection with work done under
this Article 5 or in connection with any other work, and Tenant agrees to
defend, indemnify and hold harmless Landlord from and against any such lien or
claim or action thereon, together with costs of suit and reasonable attorneys’
fees incurred by Landlord in connection with any such claim or action. Tenant
shall remove any such lien or encumbrance, by bond or otherwise within twenty
(20) days from the date of filing of the applicable Statement of Account (the
parties acknowledging and agreeing that the mere filing of a Notice of Contract
shall not trigger the foregoing obligation). If Tenant fails to do so, Landlord
may, without being responsible to investigate the validity or lawfulness of the
lien, pay the amount or take such other action as Landlord deems necessary to
remove any such lien or encumbrance unless Tenant deposits with Landlord in cash
and lawful money of the United States, one hundred ten percent (110%) of the
amount of such claim, which sum may be retained by Landlord until such claim
shall have been removed of record or until judgment shall have been rendered on
such claim and such judgment shall have

 

12

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

become final, at which time Landlord shall have the right to apply such deposit
in discharge of the judgment on said claim and any costs, including reasonable
attorneys’ fees incurred by Landlord, and shall remit the balance thereof to
Tenant. The amounts so paid and costs incurred by Landlord shall be deemed
Additional Rent under this Lease and payable in full within thirty (30) days of
demand therefor.

E. Compliance with ADA. Landlord and Tenant agree that responsibility for
compliance with the Americans With Disabilities Act of 1990, as amended (the
“ADA”) shall be allocated as follows: (i) Landlord shall be responsible for
compliance with the provisions of Title III of the ADA for all Building Common
Areas, including exterior and interior areas of the Building not included within
the Premises or the premises of other tenants; (ii) Landlord shall be
responsible for compliance with the provisions of Title III of the ADA for the
Base Building Condition of the Premises and for any construction, renovations,
alterations and repairs made within the Premises if such construction,
renovations, alterations or repairs are made by Landlord for the purpose of
improving the Building generally; and (iii) Tenant shall be responsible for
compliance with the provisions of Title III of the ADA for any construction,
renovations, alterations and repairs made within the Premises if such
construction, renovations, alterations and repairs are made by Tenant, its
employees, agents or contractors, at the direction of Tenant or done pursuant to
plans and specifications prepared or provided by Tenant or Tenant’s architect or
space planner.

F. Labor Covenant. As a condition precedent to any proposed construction work or
Alteration, Tenant shall deliver to Landlord evidence satisfactory to Landlord
that Tenant shall cause such construction, alteration or service contract work
to be performed solely by contractors whose employees are represented by unions
and such employment will conform to the traditional craft jurisdictions in the
area (the “Labor Covenant”), provided, however, that the Labor Covenant shall
not apply to (i) the services for installation, operation, maintenance and
repair of personal property owned exclusively by Tenant (e.g., computer systems,
telephones and furniture other than modular furniture) or for any of Tenant’s
specialized equipment, (ii) a specific item or instance of maintenance, repair
or replacement to the extent union labor is not available in the market to
perform such specific item or instance of maintenance, repair or replacement,
and/or (iii) maintenance, repairs and replacements that may be and are
self-performed by the existing staff of Tenant with the retention, engagement or
hiring of any third party or additional employee. Subject to the foregoing
exceptions, Tenant shall include the Labor Covenant in each of its contracts for
such construction or alteration work and in each of its service contracts for
any maintenance, repair and services relating to, or to be performed for the
benefit of, the Premises. Subject to the foregoing exceptions, Tenant shall also
provide such evidence as Landlord may reasonably require, from time to time
during the course of such construction or alteration work or the performance of
such services, that the Labor Covenant is being fully and faithfully observed
and Tenant shall include the obligation to provide such evidence in each
contract entered into by Tenant for such construction or alteration work or
service being provided to the Premises. Tenant further agrees that it shall
incorporate the foregoing requirements in any sublease of the Premises. Tenant
improvement or Alteration work requiring specialized skills that are not
available through unionized contractors may be exempted from the Labor Covenant,
subject to prior approval by Landlord, which shall not be unreasonably withheld,
conditioned or delayed.

 

13

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

G. Building Sustainability Strategies. Landlord has received [***]. Landlord
shall take all [***] within its control (which shall not include incorporation
or enforcement of any specific requirements in tenant leases) [***]. In
addition, Landlord shall take all [***] within its control (which shall not
include incorporation or enforcement of any specific requirements in tenant
leases) to [***]. Landlord shall [***].

ARTICLE 6.

TENANT’S USE, RESTRICTIONS AND COMPLIANCE WITH LAWS

A. Tenant’s Use. Tenant shall use the Premises for the Permitted Use, and for no
other purpose whatsoever, subject to and in compliance with all other provisions
of this Lease, including without limitation the Rules and Regulations (as
hereinafter defined). Tenant and its invitees shall also have the non-exclusive
right, along with other tenants of the Building, Landlord and others having the
right to the use thereof pursuant to the Project Documents, to use the Building
Common Areas and the “Common Areas and Facilities” (as defined in the Project
Documents) subject to the Project Documents and the Rules and Regulations.
Landlord represents, to the best of its information, knowledge and belief, that
the Premises are permitted by Law to be used for the Permitted Use. Tenant shall
have the non-exclusive right to use the Building’s fire stairs as communicating
stairs between the floors (whether full or partial) making up the Premises (the
“Fire Stairs”). As part of such use, Tenant shall have the right to (i) choose
and install, at Tenant’s sole cost and expense, design finishes in the Fire
Stairs and (ii) install card key access from the Fire Stairs to the Premises;
provided, however, any such installations shall (a) be subject to Landlord’s
prior written approval, which approval shall not be unreasonably withheld,
conditioned or delayed, (b) be tied to the Building’s life safety systems and
otherwise in accordance with all Laws, including, but not limited to, those of
the City of Boston Fire Department, (c) not increase Landlord’s insurance
premiums or rate of insurance (unless Tenant pays for any such increase), or
decrease the coverage provided under Landlord’s insurance policies, and (d) be
maintained by Tenant at Tenant’s sole cost, except with respect to the
janitorial service to be provided by Landlord under Section 7.C. Notwithstanding
the foregoing, Landlord shall be permitted to override Tenant’s access system if
Landlord needs to access the Premises via the Fire Stairs in the event of an
emergency or as otherwise deemed necessary in Landlord’s reasonable discretion
upon reasonable advance notice to Tenant.

B. Tenant’s Restrictions. Tenant shall not, without Landlord’s consent, at any
time use or occupy, or suffer or permit anyone to use or occupy, the Premises or
do or permit anything to be done in the Premises which: (a) causes injury to
persons, to the Building or its equipment, facilities or systems; (b) impairs
the appearance of the Building as a first class office building; (c) impairs the
proper and economic maintenance, operation and repair of the Building or its
equipment, facilities or systems; or (d) would invalidate or increase the cost
of any fire and extended coverage insurance policy covering the Building and/or
the property located therein. Tenant shall comply with all rules, orders,
regulations and requirements of any organization which sets out standards,
requirements or recommendations commonly referred to by major fire insurance
underwriters to the extent that the same are required in writing by Landlord’s
insurers, provided that the same are applied to all tenants of the Building in a
non-discriminatory

 

14

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

manner. Tenant shall, within thirty (30) days of demand, reimburse Landlord for
any additional premium charges for any such insurance policy assessed or
increased by reason of Tenant’s failure to comply with the provisions of this
Article 6.

C. Tenant’s Compliance with Laws. Tenant shall, at Tenant’s sole cost and
expense, keep and maintain the Premises to the extent set forth in Section 12.A,
its use thereof (subject to Landlord’s representation in Section 6.A above) and
its business at the Premises in compliance with all Laws now in force, or which
may hereafter be in force or effect, to the extent applicable to the Premises.
Tenant shall comply with all Laws relating to the Premises and Tenant’s use or
occupancy thereof, including without limitation Laws in connection with the
health, safety and building codes, and any permit or license requirements.

D. [***]. So long as (i) this Lease is in full force and effect, (ii) Tenant is
not in default hereunder beyond any and all applicable notice and cure periods,
and (iii) Tenant has not assigned this Lease or sublet all or any portion of the
Premises other than (a) pursuant to a Permitted Transfer or (b) a sublease or
subleases of any portion of the Premises comprising more than one (1) floor of
the Building, [***].

ARTICLE 7.

SERVICES

A. Climate Control. Landlord shall furnish heat and air conditioning to the
Premises during Normal Business Hours of the Building as set forth in Article 1,
in accordance with the standards and specifications set forth in OTIS (as
hereinafter defined). If Tenant requires heat or air conditioning at any other
time (“After Hours Services”), Landlord shall use reasonable efforts to furnish
such After Hours Services upon at least four (4) hours advance telephonic notice
by Tenant, and Tenant shall pay Landlord, as Additional Rent, the then current
rate for such After Hours Services. The current estimated rate for After Hours
Services is [***], which rate is subject to change from time to time in
Landlord’s sole, but reasonable discretion, in accordance with changes to the
actual cost to Landlord of providing such services.

The performance by Landlord of its obligations under this Article is subject to
Tenant’s satisfying its obligations under this Lease in a manner which complies
with all standards, capacities and limitations set forth in the One Marina Park
Drive Office Tenant Interior Standards dated December 31, 2009 (“OTIS”), a copy
of which is attached hereto as Exhibit J. Tenant shall not use the Premises or
any part thereof in a manner in conflict with the specifications set forth in
OTIS.

Notwithstanding the foregoing, Tenant shall have the right to install
supplemental HVAC equipment in the Premises with Landlord’s prior written
consent, not to be unreasonably withheld, conditioned or delayed, and any such
equipment shall remain the property of Tenant.

B. Elevator Service. Landlord, during Normal Business Hours of the Building,
shall furnish elevator service to Tenant to be used in common with others. At
least one (1) elevator servicing the Premises shall remain in service during all
other hours. Landlord may designate a specific elevator for use as a service
elevator, which shall be available twenty-four (24) hours per day, seven
(7) days per week.

 

15

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

C. Janitorial Services. Landlord shall provide janitorial and cleaning services
to the Premises and the Fire Stairs, substantially as described in Exhibit D
attached hereto and shall provide janitorial and cleaning services to the
Building Common Areas. The cost of all such services shall be included in
Operating Expenses except that Tenant shall pay to Landlord within thirty
(30) days of demand the reasonable costs incurred by Landlord for (i) any
cleaning of the Premises in excess of the specifications in Exhibit D because of
(A) misuse or neglect on the part of Tenant or Tenant’s agents, contractors,
invitees, employees and customers, (B) the use of portions of the Premises for
special purposes requiring greater or more difficult cleaning work than office
areas other than typical coffee stations, sinks, and the like, (C) interior
glass partitions or unusual quantities of interior glass surfaces, and
(D) non-Building standard materials or finishes installed by Tenant or at its
request but only to the extent that the same cost more to clean (in the manner
required by Exhibit D) than Building-standard materials or finishes; and
(ii) removal from the Premises of any refuse and rubbish of Tenant in excess of
that ordinarily accumulated in general office occupancy. Notwithstanding the
foregoing, except in case of an emergency, Landlord shall use commercially
reasonable efforts to provide notice to Tenant prior to performing any
janitorial services which will result in such additional cost.

D. Water and Electricity. Landlord shall make available domestic water in
reasonable quantities to the Building Common Areas and the Premises and cause
electric service sufficient for lighting the Building Common Areas and the
Premises in accordance with the standards and specifications set forth in OTIS.
Landlord shall have the exclusive right to make any replacement of lamps,
fluorescent tubes and lamp ballasts in the Premises (provided, however, that
replacements of specialty lighting shall be at Tenant’s sole cost and expense
and that the cost of replacements of specialty lighting for any tenant in the
Building shall not be included in Operating Expenses). Landlord may adopt a
system of relamping and ballast replacement periodically on a group basis in
accordance with good management practice, provided that Landlord will replace
non-operational lamps, fluorescent tubes and lamp ballasts as needed. Tenant’s
use of electric energy or water in the Premises shall not at any time exceed the
capacity of any of the risers, piping, electrical conductors and other equipment
in or serving the Premises as set forth on Exhibit B-1 or OTIS, as applicable.
In order to insure that such capacity is not exceeded and to avert any possible
adverse effect upon the Building’s electric system, Tenant shall not, without
Landlord’s prior written consent in each instance, not to be unreasonably
withheld, conditioned or delayed, connect appliances or heavy duty equipment,
other than equipment contemplated by OTIS, to the Building’s electric system or
make any alteration or addition to the Building’s electric system. Should Tenant
request, and Landlord grant its consent in writing, which consent shall not to
be unreasonably withheld, conditioned or delayed, to additional risers, piping
and electrical conductors or other equipment not included in the Base Building
Condition, the same shall be provided by Landlord and the cost thereof shall be
paid by Tenant within thirty (30) days after the later of (i) installation of
such equipment and (ii) Landlord’s demand therefor.

 

16

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

E. Separate Meters. As part of Tenant’s Work, Tenant shall cause the Premises to
be separately metered for electricity, on a permanent basis, and, following such
separate metering, Tenant shall pay monthly electricity charges directly to the
applicable electricity provider based upon Tenant’s separately metered
consumption of electricity. From and after the later to occur of (i) the
Commencement Date or (ii) the date on which Tenant actually takes sole and
exclusive possession and control of the Premises from Landlord (the parties
hereby acknowledging that Tenant shall have the exclusive right to use and
control physical access to the Premises, subject to the rights and obligations
of Landlord as set forth in this Lease, as of the Commencement Date), and
continuing until such time as the Premises are separately metered for
electricity as provided above, Tenant shall be responsible for the costs of all
electricity consumed in the Premises, which costs shall constitute Additional
Rent hereunder and shall be billed to Tenant on a regular basis by Landlord (or,
if applicable, by the applicable electricity provider). Landlord also reserves
the right to install separate meters for the Premises to register the usage of
all or any one of such other utilities, and, in such event, Tenant shall pay for
the cost of utility usage as metered to the Premises and which is in excess of
the usage contemplated by OTIS. The cost of installing, maintaining and repairs
the separate meters contemplated hereby shall be borne by Landlord, unless
Tenant actual usage exceeds the usage contemplated by OTIS by more than ten
percent (10%).

Notwithstanding anything contained herein to the contrary, Tenant, at its sole
cost and expense, shall be permitted to meter, monitor and control all
utilities, facilities and systems serving the Premises beyond Landlord’s base
Building equipment, facilities and connections. Specifically excluded from this
right of metering, monitoring and control shall be the restroom facilities
(including, without limitation, the related plumbing facilities serving same)
located on the floors of the Premises. In addition to the foregoing, Tenant, at
its sole cost and expense, shall be permitted to monitor total Building
electrical and [***] water usage via check meters installed at the Building’s
service entry points, subject to Landlord’s approval of the specifications and
locations of such check meters (which approval shall not be unreasonably
withheld, conditioned or delayed). Any meters, monitors or controls under this
Article 7.E. shall be installed and maintained at Tenant’s sole risk, and
Landlord does not warrant the validity or accuracy of the information conveyed
by such meters, monitors and controls.

F. Interruptions. Landlord does not represent or warrant that any of the
services referred to above, or any other services which Landlord may supply,
will be free from interruption and Tenant acknowledges that any one or more of
such services may be suspended by reason of accident, repairs, inspections,
alterations or improvements necessary to be made, or by Force Majeure. Any
interruption, reduction or discontinuance of service shall not be deemed an
eviction or disturbance of Tenant’s use and possession of the Premises, or any
part thereof, nor render Landlord liable to Tenant for damages (unless such
damages are caused by Landlord’s negligence or willful misconduct), nor relieve
Tenant from performance of Tenant’s obligations under this Lease. Landlord shall
however, exercise reasonable diligence to minimize any such interruptions (for
example, by keeping at least one elevator serving the Premises in operation if
possible) and to restore any service so interrupted.

 

17

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if any services to be supplied by Landlord under
this Lease are interrupted, [***] and Tenant [***] of such [***],[***] to an
[***] of the [***] following the date on which [***].

G. Additional Utilities Provided by Tenant.

(a) Additional Utilities. Tenant shall make application in Tenant’s own name for
all utilities desired by Tenant and not provided herein by Landlord and shall:
(i) comply with all utility company regulations for such utilities, including
requirements for the installation of meters, and (ii) obtain such utilities
directly from, and pay for the same when due directly to, the applicable utility
companies. The term “utilities” for purposes hereof shall include but not be
limited to telephone and other communication and alarm services, and all taxes
or other charges thereon. Tenant shall install and connect all equipment and
lines required to supply such additional utilities to the extent not already
available at or serving the Premises. Tenant shall maintain, repair and replace
all such items, operate the same, and keep the same in good working order and
condition. Tenant shall not install any equipment or fixtures, or use the same,
so as to exceed the safe and lawful capacity of any utility equipment or lines
serving the same. The installation, alteration, replacement or connection of any
utility equipment and lines shall be subject to the requirements for Alterations
of the Premises set forth in Article 5. Tenant shall ensure that all of Tenant’s
HVAC equipment is installed and operated at all times in a manner to prevent
roof leaks (if any of Tenant’s equipment is installed on the roof), damage, or
noise due to vibrations or improper installation, maintenance or operation.

(b) Communications Equipment. Tenant shall have the right to install one
(1) satellite transmission and receiving dish and related equipment, cabling and
wiring, or one (1) antenna and related equipment, cabling and wiring (in either
case, “Tenant’s Roof Equipment”) on the so-called “low” roof of the Building in
an area designated by Landlord, as well as other equipment and cabling
reasonably necessary or reasonably desirable in order to connect the same to the
Premises, provided that: (i) Tenant complies with all local, state and federal
laws pertaining to the installation, maintenance, operation, removal and
replacement of any of Tenant’s Roof Equipment; (ii) Tenant does not do any act
which would invalidate any roof warranty or guaranty which now or hereafter
relates to the roof of the Building; (iii) Tenant obtains Landlord’s prior
written consent as to the amount of area required, size, appearance and the
location of Tenant’s Roof Equipment; (iv) Tenant obtains all required operating
permits and approvals from any governmental entity with jurisdiction over such
activities, (v) Tenant, at its sole cost and expense, shall maintain the
Tenant’s Roof Equipment and adequate insurance thereon; (vi) in the event of any
damage caused to the Building (including, without limitation, the roof or any
exterior portions thereof), by reason of the installation, maintenance,
operation, removal or replacement of any of Tenant’s Roof Equipment, Tenant
shall, at Landlord’s option (x) promptly repair such damage or (y) promptly
reimburse Landlord for costs and expenses incurred by Landlord in repairing such
damage; (vii) in the event of interference with the equipment of any other
tenant or licensee of the Building which is installed either prior to Tenant’s
Roof Equipment (“the Pre-Existing Equipment”) or after Tenant’s Roof Equipment
expressly pursuant to any lease, license agreement or occupancy agreement
executed prior to the date of this Lease if such lease or agreement does not
include a prohibition on interference with

 

18

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

previously installed equipment (the “Future Permitted Equipment”), by reason of
the installation, maintenance, operation, removal or replacement of any of
Tenant’s Roof Equipment, Tenant shall (x) immediately cease the use of Tenant’s
Roof Equipment, (y) relocate Tenant’s Roof Equipment to another location
reasonably designated by Landlord, at Tenant’s sole cost and expense, and
(z) pay all reasonable costs or damages incurred by Landlord or such other
tenant or licensee in connection with the Tenant’s interference with such
Pre-Existing Equipment or Future Permitted Equipment, as applicable (but only if
Tenant does not immediately cease the use thereof within one (1) business day
after written notice thereof is given to Tenant), provided, however, that Tenant
shall have no such obligation with respect to non-Pre-Existing Equipment,
non-Future Permitted Equipment, and any equipment of a telecom provider which
does not primarily serve the space tenants of the Building whether or not
existing at the Building prior to the Tenant’s Roof Equipment; (viii) Tenant
shall use such contractors and observe such reasonable requirements as
reasonably required by Landlord in connection with the installation,
maintenance, servicing, repair, replacement and removal of Tenant’s Roof
Equipment; and (ix) Tenant shall remove Tenant’s Roof Equipment and repair any
damage caused by the removal of the same, upon the expiration or sooner
termination of the term of this Lease. Tenant acknowledges that, due to the fact
that interference with Pre-Existing Equipment or Future Permitted Equipment, as
applicable, caused by Tenant’s Roof Equipment may cause irreparable injury to
Landlord, its tenants, and the owners and users of such other roof equipment,
Landlord shall have the right, in addition to any other remedy at law or in
equity, to enjoin such interference. The provisions of this subsection (b) shall
survive the expiration or sooner termination of this Lease. The rights of Tenant
set forth in this subsection (b) are subject to any rights of other tenants or
licensees of the Building, but only to the extent set forth above, and further
subject to the right of Landlord to enter into extensions or renewals of leases
or licenses in effect with any tenant or licensee then leasing or licensing such
space following the expiration of its lease (whether or not an express renewal
option is afforded to such tenant under the terms of its lease or license),
subject to the obligation of such parties not to interfere with Tenant’s Roof
Equipment or the operation thereof. Landlord makes no representations or
warranties as to the suitability or effectiveness of any such Tenant’s Roof
Equipment, or as to the governmental requirements applicable thereto. The
permission granted in this subsection (b) for Tenant to install and operate the
Tenant’s Roof Equipment shall not be deemed to make the roof of the Building
and/or the Building Systems part of the Premises for any purpose under this
Lease. The permission granted herein is non-exclusive. Landlord reserves the
right from time to time to permit other tenants of the Building or others to
install, operate and maintain equipment on the roof(s) of the Building or
elsewhere, so long as such operation does not interfere unreasonably or
materially with Tenant’s operation of Tenant’s Roof Equipment. Tenant shall be
responsible for the entire cost of supplying electricity to the Tenant’s Roof
Equipment. Electric usage shall be measured by meters installed by Landlord at
Tenant’s cost, and the cost of such electric usage shall be billed to Tenant and
shall constitute Additional Rent hereunder.

H. Additional Installations. If any lights, machines or equipment (including but
not limited to computers) are used by Tenant in the Premises which materially
affect the temperature otherwise maintained by the air conditioning system, or
generate substantially more heat in the Premises than would be generated by the
lighting and equipment contemplated by OTIS, then, at Landlord’s option,
Landlord shall have the right to either (i) require Tenant to install a
supplemental HVAC system, at Tenant’s sole

 

19

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

cost and expense, subject to Landlord’s review and approval of the plans and
specifications therefor (which approval shall not be unreasonably withheld,
conditioned or delayed), or (ii) install or cause to be installed any machinery
and equipment which Landlord reasonably deems necessary to restore temperature
balance, including but not limited to modifications to the standard air
conditioning equipment, and the cost thereof, including the cost of installation
and any additional cost of operation and maintenance occasioned thereby, shall
be paid by Tenant to Landlord within thirty (30) days of demand by Landlord.
Landlord shall not be liable under any circumstances for loss of or injury to
property, however occurring, through or in connection with or incidental to
failure to furnish such installation or modification. Prior to performing any
installation or modification pursuant to this Section H, Landlord shall notify
Tenant of the same and provide Tenant with a reasonable opportunity to
(i) modify or remove any of Tenant’s lights, machines or equipment in order to
restore the temperature balance or (ii) install or modify, at Tenant’s sole
cost, equipment or machinery in order to restore the temperature balance,
subject to Landlord’s review and approval of the plans and specifications
therefor (which approval shall not be unreasonably withheld, conditioned or
delayed).

I. Access to Building Common Areas. Tenant shall have access to the Building
Common Areas twenty-four (24) hours per day, seven (7) days per week, three
hundred sixty-five (365) days per year. Upon initial occupancy, Tenant will be
entitled to one (1) access card or other access device per employee for use at
the Building turnstiles and elevators, and to one (1) such access card for each
new employee hired thereafter. Additional access cards or devices for employees
who have already been provided with an access card or device may be obtained at
the rate of [***] per additional card or device, which rate is subject to change
from time to time in Landlord’s sole but reasonable discretion, provided,
however, that [***].

J. Shuttle Service. During the Lease Term, Landlord shall provide, or shall
cause FPOC (as hereinafter defined) to provide, vehicular shuttle/limousine
service for Tenant’s use (which use shall be reasonably related to Tenant’s
Permitted Use). Such shuttle service shall be offered both on-demand (by written
or telephonic notice) and on a scheduled basis, provided, however, that
on-demand service shall only be available during Normal Business Hours, except
as such hours may be expanded as set forth below. Notwithstanding anything
contained herein to the contrary, the costs of providing such vehicular
shuttle/limousine service shall be included as part of Operating Expenses
hereunder; there shall be no additional charge or cost whatsoever to Tenant or
Tenant’s employees for the use of such vehicular shuttle/limousine service. As
demand for use of such vehicular shuttle/limousine service increases during the
Term, Landlord shall increase the number and/or size of vehicles and/or expand
the operating hours and/or frequency of scheduled service to accommodate such
increased demand. Notwithstanding anything contained herein to the contrary, the
cost of the purchasing or leasing of any vehicles required in connection with
the aforesaid shuttle service shall be included in Operating Expenses as FPOC
Expenses. Exhibit M attached hereto for informational purposes only reflects the
current scheduled shuttle service. Notwithstanding the foregoing, neither
Landlord nor FPOC shall be obligated to provide shuttle service to Boston’s
South Station; provided, however, that [***], during Normal Business Hours
Tenant may [***].

 

20

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

K. [***]. By April 1, 2013, Landlord shall [***] in the Building with [***],
provided, however, that the costs of operating and maintaining [***]. There
shall be no additional charge or cost whatsoever to Tenant [***]. As of the date
hereof, Landlord contemplates [***], in Landlord’s discretion, and, following
the [***], in Landlord’s sole discretion. [***].

L. Supplemental HVAC System. Notwithstanding anything contained herein to the
contrary, Tenant shall be permitted to install, at its sole cost and expense,
supplemental HVAC equipment and, in connection therewith, to utilize, on a seven
(7) days per week, twenty-four (24) hours per day basis during the Term, the
capped tie-in for supplemental HVAC facilities located on each floor of the
Premises in accordance with the procedures and specifications set forth in OTIS.
In connection therewith, Tenant shall be responsible for the cost of condenser
water serving such supplemental HVAC equipment, Tenant’s consumption of which
shall be measured by a water meter installed on the condenser water line by
Tenant, at Tenant’s sole cost and expense.

ARTICLE 8.

INSURANCE

A. Required Insurance. Tenant shall, at all times during the Term of this Lease,
and at its own cost and expense, maintain insurance policies, with responsible
companies licensed to do business in the Commonwealth of Massachusetts naming
Landlord, the Building Manager, Cornerstone Real Estate Advisers LLC, Tenant and
any Mortgagee of Landlord, as their respective interests may appear, including:
(i) a policy of standard fire, extended coverage and special extended coverage
property insurance which shall be primary on Tenant’s personal property and the
Premises Improvements (as hereinafter defined), including Tenant’s goods,
equipment and inventory, in an amount adequate to cover their replacement cost,
including a vandalism and malicious mischief endorsement, and sprinkler leakage
coverage; (ii) business interruption insurance, loss of income and extra expense
insurance covering the failure of Tenant’s telecommunications equipment and all
other perils, failures or interruptions; (iii) commercial general liability
insurance on an occurrence basis with limits of liability in an amount not less
than Two Million Dollars ($2,000,000) combined single limit for each occurrence,
and Three Million Dollars ($3,000,000) in the annual aggregate; and
(iv) Worker’s Compensation Coverage as required by law. The commercial general
liability policy shall include contractual liability which includes the
provisions of Article 9 herein.

Prior to entry into the Premises to commence Tenant’s Work, Tenant shall furnish
to Landlord and the Building Manager, certificates of insurance evidencing the
liability insurance coverage set forth above, including naming Landlord,
Cornerstone Real Estate Advisers LLC and the Building Manager as additional
insureds. Tenant shall also furnish evidence of the property insurance coverage
required to be maintained by Tenant as provided in the preceding paragraph.
Renewal certificates must be furnished to Landlord at least thirty (30) days
prior to the expiration date of such insurance policies showing the above
coverage to be in full force and effect.

The foregoing policy sets forth minimum limits of liability and Tenant’s
procurement and maintenance thereof shall in no event limit the liability of
Tenant under

 

21

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

this Lease. All such insurance policies carried by Tenant shall be with
companies having a rating of not less than A-VIII in Best’s Insurance Guide. All
such policies shall be endorsed to agree that Tenant’s policy is primary and
that any insurance covered by Landlord is excess and not contributing with any
Tenant insurance requirement hereunder. Tenant agrees that if Tenant does not
take out and maintain such insurance or furnish Landlord with certificates of
insurance as required herein, Landlord may (but shall not be required to)
procure said insurance on Tenant’s behalf and charge Tenant the cost thereof,
which amount shall be payable by Tenant within thirty (30) days of written
demand. All such insurance shall provide that it cannot be canceled except upon
thirty (30) days prior written notice to Landlord. Tenant shall comply with all
rules and directives of any insurance board, company or agency determining rates
of hazard coverage for the Premises, including but not limited to the
installation of any equipment in or exclusively serving the Premises, and/or the
correction of any condition for which Tenant would otherwise be responsible
pursuant to this Lease necessary to prevent any increase in such rates.

B. Landlord’s Insurance. During the Term of this Lease, Landlord shall maintain
All Risk property and commercial general liability insurance covering the
Building, including, on a secondary basis only, the Premises Improvements. The
All Risk property insurance policy shall cover all structures and improvements
for full replacement value, with replacement cost endorsement, above foundation
walls. The commercial general liability insurance shall be in an amount of at
least Five Million Dollars ($5,000,000.00) and shall insure against claims for
bodily injury and property damage occurring in or about the Building or the
Project. Such insurance may be included in blanket policies carried by Landlord
so long as such blanket policies do not reduce the amount of insurance available
to pay any such claim. The commercial general liability policy shall include
contractual liability which includes the provisions of Article 9 herein.

C. Waiver of Subrogation. Landlord and Tenant each agree that neither Landlord
nor Tenant will have any claim against the other for any loss, damage or injury
which is covered by insurance carried by or required to be carried by either
party, notwithstanding the negligence of either party in causing the loss, and
each agree to have their respective insurers issuing the insurance described in
this Article 8 waive any rights of subrogation that such companies may have
against the other party. This release shall be valid only if the insurance
policy in question permits waiver of subrogation or if the insurer agrees in
writing that such waiver of subrogation will not affect coverage under said
policy. Each party agrees to use commercially reasonable efforts to obtain such
an agreement from its insurer if the policy does not expressly permit a waiver
of subrogation.

D. Waiver of Claims. Except for claims arising from Landlord’s willful
misconduct or gross negligence that are not covered by Tenant’s insurance
required hereunder, Tenant waives all claims against Landlord for damage to
property or to any other interest of Tenant sustained by Tenant or any party
claiming, through Tenant resulting from: (i) any occurrence in or upon the
Premises; (ii) leaking of roofs, bursting, stoppage or leaking of water, gas,
sewer or steam pipes or equipment, including sprinklers; (iii) wind, rain, snow,
ice, flooding, freezing, fire, explosion, earthquake, excessive heat or cold, or
other casualty; (iv) the Building, Premises, or the operating and

 

22

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

mechanical systems or equipment of the Building, being defective, or failing;
and (v) vandalism, malicious mischief, theft or other acts or omissions of any
other parties including, without limitation, other tenants, contractors and
invitees at the Building. Tenant agrees that Tenant’s property loss risks shall
be borne by its insurance, and Tenant agrees to look solely to and seek recovery
only from its insurance carriers in the event of such losses. For purposes
hereof, any deductible amount shall be treated as though it were recoverable
under such policies. In no event will Landlord or Tenant be responsible for any
indirect, special, consequential or punitive damages incurred by the other
party, including but not limited to, lost profits or interruption of business,
as a result of any alleged default by Landlord or Tenant hereunder, except as
otherwise provided in Article 15 below.

ARTICLE 9.

INDEMNIFICATION

A. Tenant Indemnity of Landlord. Except to the extent caused by Landlord’s
negligence or willful misconduct, Tenant shall defend, indemnify and hold
harmless Landlord from and against any and all injury, loss, costs, expenses,
liabilities, claims or damage (including attorneys’ fees and disbursements) to
any person or property (i) arising from, related to, or in connection with any
use or occupancy of the Premises by Tenant or (ii) arising from, related to, or
in connection with any act or omission (including, without limitation,
construction and repair of the Premises arising out of any Alterations) of
Tenant, its agents, contractors, employees, customers, and invitees, which
indemnity extends to any and all claims arising from any default (as defined in
Article 19) in the performance of any obligation on Tenant’s part to be
performed under the terms of this Lease. This indemnification shall survive the
expiration or termination of the Lease Term.

B. Landlord Indemnity of Tenant. Landlord shall defend, indemnify and hold
Tenant harmless from and against all claims, causes of action, liabilities,
losses, costs and expense arising from or in connection with any injury or other
damage (including attorneys’ fees and disbursements) to any person or property
(i) resulting from any act or omission of Landlord, (ii) occurring outside of
the Premises, unless caused by Tenant’s negligence or willful misconduct, or
(iii) resulting from a default by Landlord under this Lease.

C. Indemnity Limitations. The indemnity obligations set forth in Sections A. and
B. above shall not apply (i) to any costs or expenses not reasonably incurred by
the indemnitee, or (ii) to any claims, causes of action, liabilities, losses,
costs and expenses resulting from a default by the indemnitee hereunder. In
addition, the indemnifying party will pay reasonable legal fees as incurred and
such damages or costs as are finally awarded against the indemnified party or
agreed to in settlement for such claim provided that the indemnified party gives
the indemnifying party (a) prompt written notice of any such claim or threatened
claim; (b) sole control of the defense, negotiations and settlement of such
claim (subject to Section 9.D. below); and (c) reasonable cooperation in any
defense or settlement of the claim.

 

23

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

D. Acceptable Attorneys. In any instance where this Lease requires either party
to defend the other, such defense shall involve an attorney or attorneys
reasonably acceptable to the indemnitee.

E. Limitation on Liability. Landlord shall not be liable to Tenant for any
damage by or from any act or negligence of any other tenant or other occupant of
the Building, or by any owner or occupants of adjoining or contiguous property
[***]; provided, however, that upon being provided with written notice of the
same, Landlord shall [***]. Neither Landlord nor Tenant shall be liable for any
injury or damage to persons or property resulting in whole or in part from the
criminal activities or willful misconduct of third parties not falling within
the definition of “Tenant” or “Landlord” set forth in Article 29, as applicable.
Nothing contained herein shall be construed to relieve either party from
liability for any personal injury resulting from such party’s gross negligence,
fraud or willful misconduct.

F. Security. Tenant acknowledges that Landlord’s election to provide mechanical
surveillance or to post security personnel in the Building is subject to
Landlord’s sole discretion. Landlord shall have no liability in connection with
the presence or non-presence of mechanical surveillance or security personnel in
the Building, and Tenant hereby waives all claims based thereon, except claims
due to Landlord’s gross negligence, fraud or willful misconduct as set forth in
Subsection E. above.

Notwithstanding anything contained herein to the contrary, during the Lease
Term, the lobby of the Building shall be manned by on-site security personnel
twenty-four (24) hours per day, seven (7) days per week.

ARTICLE 10.

CASUALTY DAMAGE

Tenant shall promptly notify Landlord or the Building Manager of any fire or
other casualty to the Premises, or, to the extent that Tenant knows of the same,
to the Building. Landlord shall promptly notify Tenant of any fire or other
casualty or damage to the Building. In the event the Premises or any substantial
part of the Building is wholly or partially damaged or destroyed by fire or
other casualty which is required to be covered by Landlord’s insurance as
provided herein, Landlord will proceed to restore the same (excluding the
Premises Improvements, unless Tenant makes available to Landlord the insurance
proceeds related to same) to substantially the same condition existing
immediately prior to such damage or destruction unless Landlord notifies Tenant
(the “Casualty Notice”) that (i) such damage or destruction is incapable of
repair or restoration within one hundred eighty (180) days from the date of such
fire or other casualty as reasonably determined by Landlord’s architect; or
(ii) the insurance proceeds recovered by reason of the damage or destruction
are, in Landlord’s reasonable judgment, inadequate (after adding the deductible
amount thereto) to complete the restoration of the Building; in either of which
events Landlord or Tenant may, by written notice given to the other party within
twenty (20) days of Tenant’s receipt of the Casualty Notice, declare this Lease
terminated as of the happening of such damage or destruction, except that
Landlord shall not have the right to so terminate if such funds are inadequate

 

24

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

due to Landlord allowing the coverage required under this Lease to lapse. To the
extent after fire or other casualty that Tenant shall be deprived of the use and
occupancy of the Premises or any portion thereof as a result of any such damage,
destruction or the repair thereof, then Tenant shall be relieved of the same
ratable portion of the Monthly Base Rent due under this Lease as the amount of
damaged or useless space in the Premises bears to the rentable square footage of
the Premises until such time as the entire Premises shall be restored and a
certificate of occupancy is issued therefor (provided that Tenant diligently
commences its required restoration activities hereunder and thereafter
diligently and continuously prosecutes same to completion), the parties
acknowledging and agreeing that, in connection with any such casualty not
resulting in termination of this Lease, Landlord shall only be responsible for
restoring the Premises to Base Building Condition, and Tenant shall be
responsible for restoring the Tenant Improvements so long as same are damaged or
destroyed by fire or other casualty which is required to be covered by Tenant’s
insurance as provided herein. Landlord shall reasonably determine the amount of
damaged or useless space and the square footage of the Premises referenced in
the prior sentence. Notwithstanding anything to the contrary contained herein,
in the event of a casualty which materially impairs Tenant’s use of the Premises
or access thereto during the last eighteen (18) months of the Term of this
Lease, Tenant may, by written notice to Landlord within sixty (60) days [***]
after the date of the applicable casualty, declare this Lease terminated as of
the occurrence of such damage or destruction.

ARTICLE 11.

CONDEMNATION

In the event of a condemnation or taking of the entire Premises by a public or
quasi-public authority, this Lease shall terminate as of the date title vests in
the public or quasi-public authority. In the event of (i) a taking or
condemnation of fifteen percent (15%) or more (but less than the whole) of the
Building, including at least twenty percent (20%) of the Premises; (ii) a taking
or condemnation which results in Landlord electing not to restore the Building;
or (iii) a taking or condemnation which results in Landlord electing to change
the use of the land upon which the Building is located, Landlord may elect to
terminate this Lease by giving notice to Tenant within sixty (60) days of
Landlord receiving notice of such condemnation. In the event of a partial taking
as described in this Article 11, or a sale, transfer or conveyance in lieu
thereof, which does not result in the termination of this Lease, Rent shall be
apportioned according to the ratio that the part of the Premises remaining
usable by Tenant bears to the total area of the Premises. Notwithstanding the
foregoing, in the event of a taking of at least twenty percent (20%) of the
Premises, Tenant may elect to terminate this Lease by giving notice to Landlord
within sixty (60) days of Tenant receiving notice of such condemnation. All
compensation awarded for any condemnation shall be the property of Landlord,
whether such damages shall be awarded as a compensation for diminution in the
value of the leasehold or to the fee of the Premises, and Tenant hereby assigns
to Landlord all of Tenant’s right, title and interest in and to any and all such
compensation. Provided, however that in the event this Lease is terminated,
Tenant shall be entitled to make a separate claim for the taking of Tenant’s
personal property (including fixtures paid for by Tenant), and for costs of
moving.

 

25

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

ARTICLE 12.

REPAIR AND MAINTENANCE

A. Tenant’s Obligations. Except to the extent of Landlord’s obligations pursuant
to Sections 7.C and 12.B, Tenant shall keep the Premises in good working order,
repair (and in compliance with all Laws now or hereafter adopted) and condition
(which condition shall be neat, clean and sanitary), reasonable wear and tear
and damage due to casualty or condemnation excepted, and shall make all
necessary non-structural repairs thereto and any repairs to non-Building
standard mechanical, HVAC, electrical and plumbing systems or components
installed by or at the request or direction of Tenant in or serving the
Premises. Tenant’s obligations hereunder shall include, but not be limited to,
Tenant’s trade fixtures and equipment, security systems, signs, interior
decorations, floor-coverings, wall-coverings, entry and interior doors, interior
glass, light fixtures, keys and locks, and alterations to the Premises installed
by Tenant, but shall specifically exclude those items which are the
responsibility of Landlord to maintain pursuant to Section 12.B. Landlord may
make any repairs which are not made by Tenant after Tenant’s receipt of written
notice and the reasonable opportunity of Tenant to make said repair (but in no
event less than ten (10) days following Tenant’s receipt of notice), and charge
Tenant for the reasonable actual cost thereof, which cost shall be paid by
Tenant within ten (10) days following invoice from Landlord.

B. Landlord’s Obligations. Landlord shall maintain (i) the foundations, roof,
perimeter walls and exterior windows and all exterior elements of the Building
and all structural aspects of the Building and (ii) all nonstructural aspects of
the Building which relate to the Building Common Areas or to more than one
tenant’s premises, or which no tenant of the Building is required to maintain
and repair, including all systems and facilities necessary for the operation of
the Building and the provision of services and utilities as required herein
(except to the extent that any of the foregoing items are installed by or on
behalf of and for the sole use of, or are the property of, Tenant). Landlord
shall also make all necessary structural repairs to the Building and any
necessary repairs to the Building standard mechanical, HVAC, electrical, and
plumbing systems in or servicing the Premises (the cost of which shall be
included in Operating Expenses to the extent permitted under Article 4).
Landlord shall have no responsibility to make any repairs unless and until
Landlord receives written notice of the need for such repair or otherwise
becomes aware. Landlord shall not be liable for any failure to make repairs or
to perform any maintenance unless such failure shall persist for ten (10) days
after written notice of the need for such repairs or maintenance is received by
Landlord from Tenant or after Landlord otherwise becomes aware, unless such
repair or maintenance cannot reasonably be effected within such ten (10) day
period, in which case Landlord shall have such additional time as required
provided that Landlord commences such repair or maintenance within such ten
(10) day period and thereafter diligently prosecutes the same to completion.
Landlord shall make every reasonable effort to perform all such repairs or
maintenance in such a manner (in its reasonable judgment) so as to cause minimum
interference with Tenant and the Premises but Landlord shall not be liable to
Tenant for any interruption or loss of business pertaining to such activities,
except pursuant to Section 7.F. Landlord shall have the right to require that
any damage caused by the willful misconduct of Tenant or any of Tenant’s agents,
contractors, employees, invitees or customers, be paid for and performed by the
Tenant (without limiting Landlord’s other remedies herein).

 

26

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

C. General Obligations. Alterations to the Premises required from time to time
to comply with applicable Laws, requirements of any board of property insurance
underwriters or similar entity, or reasonable requirements of Landlord’s or
Tenant’s insurers shall be made by the party to this Lease responsible for
maintaining and repairing the applicable aspect of the Premises hereunder.
Landlord warrants to Tenant that, as of the Commencement Date, all aspects of
the Premises comprising the Base Building Condition, if any, shall comply with
all applicable Laws, with the requirements of Landlord’s insurers, and with the
requirements of all boards of property insurance underwriters and similar
entities.

D. Signs and Obstructions. Tenant shall not obstruct or permit the obstruction
of lights, halls, Building Common Areas, roofs, parapets, stairways or entrances
to the Building or the Premises and will not affix, paint, erect or inscribe any
sign, projection, awning, signal or advertisement of any kind to any part of the
Building or the Premises, including the inside or outside of the windows or
doors, without the written consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed. If such work is done by Tenant
through any person, firm or corporation not approved by Landlord, or without the
express written consent of Landlord, Landlord shall have the right to remove
such signs, projections, awnings, signals or advertisements without being liable
to the Tenant by reason thereof and to charge the cost of such removal to Tenant
as Additional Rent, payable within thirty (30) days of Landlord’s demand
therefor. Tenant shall be entitled to Building directory signage, at no
additional cost.

During the Lease Term, Landlord and Tenant shall [***]. Such opportunities may
include, by way of example and not limitation, [***]. All of such signage or
electronic media (including, without limitation, the [***], if any) shall be
[***]. Tenant shall be solely responsible for the [***], all at Tenant’s sole
cost and expense.

The parties shall also discuss and [***].

Notwithstanding anything contained herein to the contrary, Landlord agrees that
it [***].

E. Outside Services. Tenant shall not permit, except by Landlord or a person or
company reasonably satisfactory to and approved by Landlord, (i) the servicing
of Tenant’s supplemental heating, ventilating and air conditioning equipment in
the Premises, and (ii) window cleaning, janitorial services or similar work in
or about the Premises.

F. Condition of Premises. Except as otherwise provided herein to the contrary,
(i) Tenant hereby agrees that the Premises shall be taken “as is,” “with all
faults,” and “without any representations or warranties,” so long as the
Building and the Premises are in Base Building Condition when the Premises is
delivered to Tenant, and (ii) Tenant hereby acknowledges and agrees that it has
investigated and inspected the condition of the Premises and the suitability of
same for Tenant’s Permitted Use, and, except as otherwise provided herein,
Tenant does hereby waive and disclaim any

 

27

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

objection to, cause of action based upon, or claim that its obligations
hereunder should be reduced or limited because of the condition of the Premises
or the Building or the suitability of same for Tenant’s Permitted Use. Tenant
acknowledges that, except as specifically set forth in this Lease, neither
Landlord nor any agent nor any employee of Landlord has made any representation
or warranty with respect to the Premises or the Building or with respect to the
suitability of either for the conduct of Tenant’s Permitted Use, and Tenant
expressly represents and warrants that Tenant has relied solely on its own
investigation and inspection of the Premises and the Building in Tenant’s
decision to enter into this Lease and let the Premises in “as is” condition. The
Tenant Improvements to be constructed in the Premises pursuant to the terms and
conditions of Exhibit B attached hereto, together with any subsequent
Alterations during the Term of this Lease, may be collectively referred to
herein as the “Premises Improvements.” Notwithstanding the foregoing, Landlord
shall, at Landlord’s sole cost and expense, cure all latent defects in the Base
Building Condition within thirty (30) days following Landlord’s receipt of
written notice of the same, or such longer period as may be reasonably necessary
under the circumstances, provided that Landlord commences such cure within said
thirty (30) day period and thereafter diligently and continuously prosecutes
such cure to completion.

Landlord reserves the right from time to time: (i) to install, use, maintain,
repair, replace and relocate for service to the Premises (but above the Premises
ceiling or behind Premises walls if commercially practicable under the
circumstances, and provided that such activity does not reduce the useable space
in the Premises [collectively, the “Limitation”]) and/or other parts of the
Building, facilities, pipes, ducts, conduits, wires, appurtenant fixtures, and
mechanical systems, wherever located in the Premises (subject to the Limitation)
or Building, and provided that the foregoing shall be subject to payment and/or
reimbursement from Tenant only to the extent otherwise provided in this Lease,
(ii) to alter, close or relocate any facility in the Premises or the Building
Common Areas or otherwise conduct any of the above activities for the purpose of
complying with a general plan for fire/life safety for the Building or otherwise
(subject to the Limitation) and (iii) to comply with any Law with respect
thereto or the regulation thereof not currently in effect. Landlord shall
attempt to perform any such work with the least inconvenience to Tenant as
possible, but, except as otherwise expressly provided herein, in no event shall
Tenant be permitted to withhold or reduce Rent or other charges due hereunder as
a result of same or otherwise make claim against Landlord for interruption or
interference with Tenant’s business and/or operations.

ARTICLE 13.

INSPECTION OF PREMISES

Upon at least forty-eight (48) hours prior written notice, except in case of an
emergency (for which no such written notice shall be required), Tenant shall
permit the Landlord, the Building Manager and its authorized representatives to
enter the Premises during the Normal Business Hours of the Building and at other
reasonable times to inspect the Premises, to clean the Premises, to serve or
post notices as provided by law or which Landlord deems necessary for the
protection of Landlord or Landlord’s property, and to make such repairs,
improvements, alterations or additions in the Premises or in the Building of
which they are a part as Landlord may deem necessary or appropriate and at

 

28

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

any time in the event of an emergency. Landlord shall have the right to enter
the Premises at any time during an emergency. Subject to Landlord’s obligation
to provide notice contained in this Article 13, if Tenant shall not be
personally present to open and permit an entry into the Premises at any time
when such an entry is necessary or permitted hereunder, Landlord may enter by
means of a master key or may enter forcibly, only in the case of an emergency,
without liability to Tenant and without affecting this Lease. Notwithstanding
the foregoing, Tenant shall have the right to reasonably designate certain areas
which contain confidential information or trade secrets of Tenant, and to
require that a Tenant representative accompany Landlord, the Building Manager or
Landlord’s authorized representatives during any access to such designated
areas.

ARTICLE 14.

SURRENDER OF PREMISES

Upon the expiration of the Term, or sooner termination of the Lease, Tenant
shall quit and surrender to Landlord the Premises, broom clean, in good order
and condition, normal wear and tear and damage by fire and other casualty
excepted. All Premises Improvements and other fixtures, such as light fixtures
and HVAC equipment, wall coverings, carpeting and drapes, and Tenant’s
furniture, fixtures and equipment, in or serving the Premises, whether installed
by Tenant or Landlord, shall be Tenant’s property during the Term. Upon the
expiration or earlier termination of this Lease, such items shall become the
property of Landlord and shall remain, all without compensation, allowance or
credit to Tenant; provided that Tenant shall, at its expense, remove any
Alterations required to be so removed by Landlord in any notice given at the
time of approval of such Alterations in accordance with Article 5.C., and repair
any damages to the Premises caused by such removal; and provided further that
Tenant shall have the option to remove any specialty equipment, trade fixtures,
and furniture, fixtures and equipment, and shall repair any damages to the
Premises caused by such removal. Notwithstanding the foregoing, Tenant shall
[***], except for any [***] by Tenant, and any [***] in the Premises for [***].
Notwithstanding the foregoing, Any property not removed shall be deemed to have
been abandoned by Tenant and may be retained or disposed of by Landlord at
Tenant’s expense free of any and all claims of Tenant, as Landlord shall desire.
All property not removed from the Premises by Tenant may be handled or stored by
Landlord at Tenant’s expense and Landlord shall not be liable for the value,
preservation or safekeeping thereof. At Landlord’s option all or part of such
property may be conclusively deemed to have been conveyed by Tenant to Landlord
as if by bill of sale without payment by Landlord.

ARTICLE 15.

HOLDING OVER

Should Tenant, without Landlord’s written consent, hold over after termination
of this Lease, Tenant shall become a tenant at sufferance and any such holding
over shall not constitute an extension of this Lease. Tenant shall pay Landlord,
monthly and in advance, [***] of the annual Rent that was payable immediately
preceding the hold-over period, prorated on a per diem basis (the “Holdover
Rent”), for each day Tenant shall retain

 

29

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

possession of the Premises or any part thereof after expiration or earlier
termination of this Lease, [***], then, effective as of the [***] and
(ii) Tenant shall also be responsible for all damages sustained by Landlord on
account of such holding over by Tenant. The foregoing provisions shall not serve
as permission for Tenant to hold-over, nor serve to extend the Term (although
Tenant shall remain bound to comply with all provisions of this Lease until
Tenant vacates the Premises) and Landlord shall have the right at any time
thereafter to enter and possess the Premises and remove all property and persons
therefrom or to require Tenant to surrender possession of the Premises as
provided in this Lease upon the expiration or earlier termination of the Term,
so long as such actions are taken in compliance with applicable Laws. If Tenant
fails to surrender the Premises upon the expiration or earlier termination of
this Lease, then, effective as of the [***], Tenant agrees to indemnify, defend
and hold harmless Landlord from all costs, loss, expense or liability,
including, without limitation, claims made by any succeeding tenant and real
estate brokers’ claims and reasonable attorneys’ fees. No acceptance by Landlord
of any Rent during or for any period following the expiration or termination of
the Lease shall operate or be construed as an extension or renewal of the Lease.

ARTICLE 16.

SUBLETTING AND ASSIGNMENT

A. Landlord’s Consent. Tenant shall not assign its interests hereunder or
sublease all or any portion of the Premises (for purposes of this Lease, a
license shall be deemed to be a sublease) without the prior written consent of
Landlord, which shall not be unreasonably withheld, conditioned or delayed,
except that Landlord shall not, under any circumstances, be obligated to consent
to any assignment or subletting by Tenant to any other tenant of the Building
(unless Landlord has no space in the Building available to lease to such other
tenant or unless Landlord has offered, and such other tenant has rejected,
available space in the Building). Without limiting the generality of the
foregoing, it shall be reasonable for Landlord to deny consent if:

(1) The financial strength of the proposed assignee or subtenant, both in terms
of net worth and in terms of reasonably anticipated cash flow over the Lease
term, is materially less than Tenant’s financial strength at the time this Lease
was signed.

(2) The proposed assignee or subtenant will burden the Premises and/or Building
Common Areas to an extent substantially disproportionate to typical tenants of
the Building, whether through disproportionate demand for landlord services or
utilities, disproportionate bearing weights on floor areas, deterioration of
floors or other elements of the Building, or otherwise.

(3) The proposed assignee’s or subtenant’s use of the Premises is not a use
expressly permitted under applicable law for the Building and will not, in
Landlord’s sole judgment, be compatible with the uses of the other tenants in
the Building or will not be appropriate for a Class A office building.

(4) The use to be made of the Premises by the proposed assignee or subtenant is
(A) not generally consistent with the character and nature of all other
tenancies in the Office Component, or (B) a use which conflicts with any
so-called

 

30

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

“exclusive” then in favor of, or for any use which is the same as that stated in
any percentage rent lease to, another tenant of the Building, or (C) is a use
which would be prohibited by any other portion of this Lease (including, but not
limited to, any Rules and Regulations then in effect).

(5) The proposed assignee or subtenant is either a governmental agency or
instrumentality thereof.

(6) Either the proposed assignee or subtenant or any person or entity which
directly or indirectly controls, is controlled by or is under common control
with the proposed assignee or subtenant (A) occupies space in the Building at
the time of the request for consent, or (B) (i) is negotiating with Landlord for
lease of space in the Building or (ii) has received a written proposal from
Landlord to lease space in the Building during the six (6) month period
immediately preceding the date of the proposed transfer (as used herein, to
lease space in the Building; notwithstanding the foregoing, this restriction
shall not apply if Landlord does not then have space available in the Building
for lease.

(7) The proposed assignee or subtenant has an anticipated use of the Premises
involving the generation, storage, use, treatment, or disposal of Hazardous
Material, other than Hazardous Materials permitted to be used at the Premises
pursuant to this Lease.

With respect to any proposed assignment or subleasing requiring Landlord’s
consent, Tenant shall submit to Landlord in writing, at least fourteen
(14) business days prior to the effective date of the assignment or sublease,
(a) a notice of application to assign or sublease, setting forth the proposed
effective date; (b) the name of the proposed assignee or subtenant; (c) the
nature of the proposed assignee’s or subtenant’s business to be carried on in
the Premises; (d) the terms of the proposed sublease or assignment; and
(e) then-available financial information for the proposed assignee or subtenant.
Tenant shall not submit any such application to Landlord until Tenant has
received a bona fide offer from the proposed assignee or subtenant. Any transfer
(or sequence of transfers resulting, in the aggregate, in the transfer) of fifty
percent (50%) of more of the beneficial ownership of Tenant shall constitute an
assignment for purposes of this Article 16; provided, however, transfers of
shares of stock occurring while Tenant is a publicly-traded company shall not
constitute an assignment hereunder.

B. Transfers Not Requiring Consent. Notwithstanding the foregoing, Landlord’s
consent shall not be required with respect to any assignment or sublease (each a
“Permitted Transfer”) to any of the following parties (each, a “Permitted
Transferee”): (1) an entity which wholly owns Tenant or which wholly owns the
entity which wholly owns Tenant (in either case, a “Parent”); or (2) an entity
which is wholly owned by Tenant or a Parent; or (3) an entity which is wholly
owned by an entity which is wholly owned by Tenant or a Parent; or (4) an entity
which purchases all or substantially all of Tenant’s stock or assets; or (5) an
entity which is a successor by merger to Tenant. With respect to any assignment
or subletting to which Landlord’s consent is not required, the following
provisions shall apply:

 

31

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(a) Tenant shall give Landlord written notice of the assignment or subletting no
less than ten (10) business days after the effective date thereof, which notice
shall set forth the identity of the assignee or subtenant, the reason(s) why
Landlord’s consent was not required, and the nature of the assignee’s or
subtenant’s business to be carried on in the Premises.

(b) Tenant shall furnish Landlord no less than ten (10) business days after the
effective date of the assignment or subletting, with then-available financial
information for the assignee or subtenant reasonably acceptable to Landlord.

C. Procedure. Except for assignments or subleases under Article 16.B. above,
Landlord shall notify Tenant within fourteen (14) business days from the
submission of the aforesaid information as to Landlord’s choice, at Landlord’s
sole discretion, of the following options:

(1) That Landlord consents to a subleasing of the Premises or assignment of the
Lease to such replacement tenant provided that Tenant shall remain fully liable
for all of its obligations and liabilities under this Lease and provided further
that Landlord shall be entitled to [***] of the Net Revenue (“Net Revenue” being
defined as one hundred percent (100%) of any profit obtained by Tenant from such
subletting or assignment after deducting Tenant’s costs of transfer including
brokerage, legal and tenant improvement costs); or

(2) That Landlord declines to consent to such sublease or assignment due to
insufficient or unsatisfactory documentation furnished to Landlord to establish
Tenant’s financial strength and proposed use of and operations upon Premises.

D. Net Revenues. In the event that Net Revenue is derived from an assignment or
sublease requiring Landlord’s consent, [***] of such Net Revenue received by
Tenant for any month shall be paid to Landlord within thirty (30) days after
receipt thereof by Tenant.

E. Continuing Liability; Voidable Transfers. No assignment of this Lease, and no
subletting of all or any portion of the Premises, shall release Tenant with
respect to any post-transfer obligations, unless Landlord agrees otherwise in
writing in its absolute discretion and any such assignment or sublease shall, at
Landlord’s option, be void in the event that Tenant does not expressly
acknowledge and affirm its continuing liability in form and substance reasonably
satisfactory to Landlord. The continuing liability of the assigning Tenant shall
be primary, and Landlord shall be entitled to exercise its rights and remedies
against any such assignor with respect to any Tenant default (as defined in
Article 19) without exhausting its rights and remedies against any successor of
such assignor. In the event that it is ever held, notwithstanding the contrary
intention of the parties hereto, that any such assignor’s continuing liability
is that of a guarantor (rather than primary), Tenant hereby waives any and all
suretyship rights and defenses to which it would otherwise be entitled in
connection with such continuing liability.

 

32

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event that, following any assignment,
Landlord and such assignee modify this Lease in such a way as to increase
Tenant’s obligations hereunder, neither the assigning Tenant nor any guarantor
whose guaranty pre-dated such assignment shall be liable for the incremental
portion of Tenant’s total obligations corresponding to such increase. The
acceptance of any assignment by an assignee shall automatically constitute the
assumption by such assignee of all obligations of Tenant with respect to the
assigned premises that accrue following the assignment; provided, however, that
any assignment of this Lease shall, at Landlord’s option, be void in the event
that the assignee does not expressly acknowledge and affirm the effectiveness of
the foregoing assumption in form and substance reasonably satisfactory to
Landlord. Any assignment or subletting by Tenant to which Landlord’s consent is
required but not obtained shall, at Landlord’s option, be void.

F. Other Provisions Applicable to Transfers. No assignment or subletting shall
be deemed to modify any provision of this Lease, with respect to permitted or
restricted uses of the Premises or otherwise, unless Landlord then agrees
otherwise in writing in its absolute discretion. Tenant shall promptly furnish
Landlord with a copy of each executed assignment or sublease, and with copies of
any supplements or modifications thereto which may be executed from time to
time.

G. Assignment of Sublease Revenues. Tenant hereby assigns to Landlord all of
Tenant’s right, title and interest in and to all revenues from each sublease of
all or any portion of the Premises; provided, however, that Landlord hereby
grants Tenant a license, which shall remain in effect so long as no Tenant
default, as defined in Article 19, remains uncured, to collect all such revenues
(subject to Tenant’s obligation to deliver certain of such revenues to Landlord
under this Article 16). Upon the occurrence of any monetary Tenant default (as
defined in Article 19), Landlord may revoke such license by written notice to
Tenant and may, by written notice to any subtenant of Tenant, demand that such
subtenant pay all such revenues directly to Landlord. In such event, Tenant
hereby irrevocably authorizes and directs any such subtenant to pay such
revenues to Landlord, and further agrees (a) that any such subtenant shall be
obligated and entitled to pay such revenues to Landlord notwithstanding any
contrary contentions or instructions later received from Tenant and (b) that no
such subtenant shall have any liability to Tenant for any such revenues paid to
Landlord in accordance with the foregoing. Landlord shall not be entitled to use
or enjoy any such revenues except for the purpose of applying such revenues
against unfulfilled obligations of Tenant hereunder with respect to which the
applicable cure periods have expired, or to reimburse Landlord for costs
reasonably incurred as a result of any Tenant default (as defined in Article
19), or to compensate Landlord for other losses suffered by Landlord as a result
of any Tenant default (as defined in Article 19). Any such revenues remaining in
Landlord’s possession following the cure of all Tenant defaults (as defined in
Article 19) and the reimbursement of all such costs and losses shall be
delivered to Tenant upon demand. No such notice to any subtenant or receipt of
revenues from any subtenant shall be deemed to constitute either (i) Landlord’s
consent to such sublease or (ii) the assumption by Landlord of any obligation of
Tenant under such sublease, nor shall any such notice or receipt create privity
of contract between Landlord and the applicable subtenant or be construed as a
nondisturbance or similar agreement between Landlord and such subtenant.

 

33

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

H. Transfers by Subtenants. The provisions of this Article 16 shall also apply
to assignments and subleases by subtenants, sub-subtenants and so on.

I. Intentionally Omitted.

J. Encumbrance. Tenant shall be permitted to assign and mortgage its interests
hereunder as security for any obligation without Landlord’s prior written
consent.

K. Transfer Fee. Whether or not Landlord consents to any such transfer, Tenant
shall pay to Landlord Landlord’s reasonable out-of-pocket attorneys’ fees
incurred in connection with any proposed assignment or sublease requiring
Landlord’s consent, [***].

L. Form of Sublease Consent. Any consent to a sublease by Landlord in accordance
with the provisions of this Article 16 shall be provided in the form attached
hereto as Exhibit C.

ARTICLE 17.

SUBORDINATION, NON-DISTURBANCE, ATTORNMENT AND

MORTGAGEE PROTECTION; LEASE SUBJECT TO PROJECT DOCUMENTS

A. Subordination, Non-Disturbance, Attornment and Mortgagee Protection. This
Lease is subject and subordinate to (i) all Mortgages now or hereafter placed
upon the Building, provided that Landlord shall, simultaneously upon execution
of this Lease, provide a subordination, non-disturbance and attornment agreement
(an “SNDA”) in commercially reasonable form and executed by any current
Lender(s), and (ii) all other encumbrances and matters of public record
applicable to the Building, including without limitation, any reciprocal
easement or operating agreements, ground or underlying leases, covenants,
conditions and restrictions, and Tenant shall not act or permit the Premises to
be operated in violation thereof. Landlord shall have the right to cause this
Lease to be and become and remain subject and subordinate to any and all ground
or underlying leases or Mortgages which may hereafter be executed covering the
Premises, the Building or the property or any renewals, modifications,
consolidations, replacements or extensions thereof, for the full amount of all
advances made or to be made thereunder and without regard to the time or
character of such advances, together with interest thereon and subject to all
the terms and provisions thereof; provided, however, that it shall be a
precondition to the subordination of this Lease to any Mortgage or other
encumbrance that Landlord obtain from any Lender or other party in question an
SNDA in commercially reasonable form and reasonably comparable in substance to
the current lender SNDA executed herewith.

B. Lease Subject to Project Documents.

(1) This Lease, and Tenant’s rights hereunder, are subject and subordinate to
any all documents governing the maintenance, operation and use of the Project or
the Building, including, without limitation, (i) the Declaration (as defined in
Article 29.D.), and any rules or regulations promulgated by or on behalf of the
“Developer” or “FPOC”

 

34

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

under the Declaration, whether recorded or unrecorded, (ii) Chapter 91 License
No. 11904 issued by the Massachusetts Department of Environmental Protection
(“DEP”) for the Building, recorded with the Suffolk Registry of Deed in Book
42568, Page 73, and Chapter 91 License No. 11907 issued by DEP for all of the
public realm areas of the Project, recorded with the Suffolk Registry of Deed in
Book 42568, Page 89; (iii) Development Plan for the Fan Pier Development,
Planned Development Area #54 approved by the Boston Redevelopment Authority
(“BRA”) on November 14, 2001, and adopted by the Boston Zoning Commission on
February 27, 2002, effective February 28, 2001, as amended by First Amendment to
the Development Plan for the Fan Pier Development, Planned Development Area #54
approved by the Boston Redevelopment Authority on December 20, 2007, and adopted
by the Boston Zoning Commission on January 30, 2008, effective January 30, 2008,
and all agreements with the BRA or the City of Boston relating to the Building
or the Project (collectively, and as may be amended or supplemented from time to
time, the “Project Documents,” and each individually a “Project Document”).

(2) Any violation of the Project Documents by Tenant shall be subject only to a
cure period equal to the shorter of (x) ten (10) days after written notice of
such default or (y) the period set forth in the applicable Project Document.

(3) Tenant shall indemnify, defend and hold Landlord harmless from and against
any and all claims, liabilities, losses, damages or penalties asserted or
claimed against or suffered by Landlord arising out of any violation of the
Project Documents by Tenant or any of Tenant’s employees, officers, agents,
licensees, invitees or contractors. Furthermore, Landlord shall not be liable to
Tenant for any injury, loss, costs, expenses, liabilities, claims or damage
(including attorneys’ fees and disbursements) to any person or property arising
from or in any way related to the proper exercise of the rights of the Developer
or FPOC under the Declaration, except to the extent that the same materially
interferes with Tenant’s Permitted Operations as defined below.

(4) The parties acknowledge and agree that all maintenance, repair, replacement,
operation and administration of the “Common Areas and Facilities” (as defined in
the Project Documents) are under the control of the Developer or FPOC. Further
the Developer’s or FPOC’s election to provide mechanical surveillance or to post
security personnel in the Common Areas and Facilities is subject to the
Developer’s or FPOC’s sole discretion, except as otherwise set forth in the
Project Documents (the parties acknowledging and agreeing that, pursuant to such
Project Documents, a security detail for the Common Areas and Facilities will be
implemented upon substantial completion of additional buildings in the Project).
Therefore, and notwithstanding anything to the contrary contained in this Lease,
Landlord’s sole responsibility with respect to the maintenance, repair,
replacement, operation, administration or the provision of surveillance or
security in the Common Areas and Facilities, shall be to use commercially
reasonable efforts, including without limitation, litigation, to enforce the
obligations of the Developer or FPOC under the Declaration. Tenant shall hold
Landlord harmless from any claim concerning the failure to maintain any portion
of the Common Areas and Facilities, other than a failure by Landlord to use
commercially reasonable efforts to enforce the Developer’s of FPOC’s obligations
under the Project Documents.

 

35

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(5) Landlord agrees that it will cause the Building to be constructed,
maintained, repaired, replaced and landscaped in a first class manner.

(6) Notwithstanding any provision of this Article 17(B) or any other provision
of this Lease to the contrary, Landlord hereby represents that, subject to
Tenant’s compliance with applicable Law in connection therewith, (i) the conduct
of the Permitted Use within the Premises and (ii) the installation and use of
the Generator Equipment, the Supplemental HVAC Equipment and the Rooftop
Equipment (and related cabling and equipment) (collectively, “Tenant’s Permitted
Operations”) shall in no event constitute a default under the Project Documents,
and, thus, Tenant shall not be liable under this Article 17.B. solely by virtue
of Tenant conducting Tenant’s Permitted Operations in accordance with applicable
Law.

ARTICLE 18.

ESTOPPEL CERTIFICATE

Either party shall from time to time, upon written request by the other,
execute, acknowledge and deliver to the requesting party (or the lender of the
requesting party, as the case may be), within ten (10) business days after
receipt of such request, a statement in writing certifying, without limitation:
(i) that this Lease is unmodified and in full force and effect (or if there have
been modifications, identifying such modifications and certifying that the
Lease, as modified, is in full force and effect); (ii) the dates to which Rent
and any other charges have been paid; (iii) that, to the best of its knowledge,
the requesting party is not in default under any provision of this Lease (or if
the requesting party is in default, specifying each such default) and that, to
the best of its knowledge, no events or conditions exist which, with the passage
of time or notice or both, would constitute a default on the part of the
requesting party hereunder; (iv) the address to which notices to the
non-requesting party shall be sent; (v) the amount of Tenant’s security deposit;
and (vi) such other factual matters as the requesting party may reasonably
request; it being understood that any such statement so delivered may be relied
upon in connection with any lease, mortgage or transfer.

ARTICLE 19.

DEFAULTS

A. Tenant Defaults: The occurrence of any of the following shall constitute a
“default” by Tenant hereunder:

(a) Tenant fails to pay when due any installment or other payment of Rent or any
other amount owing to Landlord, and such failure continues for ten (10) business
days after notice thereof given by or on behalf of Landlord [***] relating to
[***] shall only [***] and thereafter [***] in connection therewith [***]; or

(b) Tenant fails to keep in effect any insurance required to be maintained
hereunder, and such failure continues for thirty (30) days after notice thereof
given by or on behalf of Landlord; or

 

36

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(c) Tenant becomes insolvent, makes an assignment for the benefit of creditors,
files a voluntary petition in bankruptcy or an involuntary petition in
bankruptcy is filed against Tenant which petition is not dismissed within sixty
(60) days of written notice to Tenant of its filing; or

(d) Tenant fails to cause to be released any mechanic’s liens filed against the
Premises, the Building or the Project or any portion thereof within twenty
(20) days after Tenant receives written notice that the same has been filed or
recorded; or

(e) Tenant fails to observe or perform according to the provisions of Article 17
or 18 within the time periods specified therein; or

(f) A receiver is appointed for Tenant’s business or assets and the appointment
of such receiver is not vacated within sixty (60) days after written notice to
Tenant of such appointment; or

(g) Tenant fails to perform or observe any of the other covenants, conditions or
agreements contained herein on Tenant’s part to be kept or performed or breaches
a representation made hereunder, and such failure shall continue for thirty
(30) days after notice thereof is given by or on behalf of Landlord, or if such
default is curable but cure cannot reasonably be effected within such thirty
(30) day period, such default shall not be a default hereunder so long as Tenant
promptly commences cure within said thirty (30) day notice period and thereafter
diligently prosecutes such cure to completion, provided, however, that any
breach by Tenant of a representation set forth in this Lease shall not be deemed
an event of default unless such breach (i) has an adverse economic consequence
vis-à-vis Landlord, (ii) exposes Landlord to governmental or regulatory action
or (iii) causes Landlord or the Building to be violation of applicable Law.

All notices required to be given under this Article 19.A. shall be in lieu of,
and not in addition to any notice requirements imposed by Law now or hereafter
in effect unless the Law requires a longer time period.

If Tenant hereunder files a voluntary petition pursuant to the United States
Bankruptcy Reform Act of 1978, as the same may be from time to time be amended
(the “Bankruptcy Code”), or take the benefit of any insolvency act or be
dissolved, or if an involuntary petition or proceeding for dissolution or
liquidation is filed against Tenant pursuant to the Bankruptcy Code and said
petition is not dismissed within sixty (60) days after notice to Tenant of such
filing, or if a proceeding for the appointment of a trustee or a receiver is
commenced for Tenant’s business or all or a portion of its assets and the
appointment of such receiver is not vacated within sixty (60) days after notice
to Tenant of such appointment, or if Tenant shall make an assignment for the
benefit of its creditors, then Landlord shall have all of the rights provided
for in the event of nonpayment of the Rent. Tenant hereby stipulates to the
lifting of the automatic stay in effect and relief from such stay in the event
Tenant files a petition under the Bankruptcy Code, for the purpose of Landlord
pursuing its rights and remedies against Tenant under this Lease.

If any alleged default on the part of the Landlord hereunder occurs, Tenant
shall give written notice to Landlord in the manner herein set forth and
Landlord shall

 

37

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

cure any such default within thirty (30) days after notice thereof is given by
or on behalf of Tenant, or if such default is curable but cure cannot reasonably
be effected within such thirty (30) day period, such default shall not be a
default hereunder so long as Landlord promptly commences cure within said thirty
(30) day notice period and thereafter diligently prosecutes such cure to
completion. In addition, Tenant shall send notice of such default by certified
or registered mail, postage prepaid, to the holder of any Mortgage whose address
Tenant has been provided in writing, and shall afford such Mortgage holder a
reasonable opportunity to cure any alleged default on Landlord’s behalf. In no
event will Landlord be responsible for any damages incurred by Tenant, including
but not limited to, lost profits or interruption of business as a result of any
alleged default by Landlord hereunder.

ARTICLE 20.

REMEDIES

A. Landlord Remedies. The remedies provided Landlord under this Lease are
cumulative. Upon the occurrence of any default (as defined in Article 19) by
Tenant, and in addition to any and all other rights provided a landlord under
law or equity for breach of a lease or tenancy by a tenant, Landlord shall have
the right to pursue one or more of the following remedies:

(a) Landlord may serve notice on Tenant that the Term and the estate hereby
vested in Tenant and any and all other rights of Tenant hereunder shall cease on
the date specified in such notice and on the specified date this Lease shall
cease and expire as fully and with the effect as if the Term had expired for
passage of time.

(b) Without terminating this Lease in case of a default or if this Lease shall
be terminated for default as provided herein, Landlord may re-enter the
Premises, remove Tenant, or cause Tenant to be removed from the Premises in such
manner as Landlord may deem advisable, with or without legal process. In the
event of re-entry without terminating this Lease, Tenant shall continue to be
liable for all Rents and other charges accruing or coming due under this Lease
when due.

(c) If Landlord, without terminating this Lease, shall re-enter the Premises or
if this Lease shall be terminated as provided in Article 20.A.(a) above, then,
in either such event:

(i) All Rent due from Tenant to Landlord shall thereupon become due and shall be
paid up to the time of re-entry, dispossession or expiration, together with
reasonable costs and expenses (including, without limitation, attorneys’ fees)
of Landlord and without benefit of valuation and appraisement laws which Tenant
hereby waives;

(ii) Upon dispossession of Tenant by Landlord or termination of this Lease by
Landlord, Landlord, to the extent set forth in Article 20.C. below, shall use
commercially reasonable efforts to relet the Premises or any part thereof for a
term or terms which may at Landlord’s option be less than or exceed the period
which would otherwise have

 

38

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

constituted the balance of the Term and may grant such concessions in reletting
as Landlord, in the exercise of its reasonable business judgment, deems
desirable. In connection with such reletting, Tenant shall be liable for all
reasonable costs of the reletting, including, without limitation, rent
concessions, leasing commissions, legal fees and alteration and remodeling
costs; and

(iii) If Landlord shall have terminated this Lease, Tenant shall also be liable
to Landlord for all damages provided for at law and under this Lease resulting
from Tenant’s default, including, without limitation, the difference between
(1) the aggregate Rents reserved under the terms of this Lease for the balance
of the Term together with all other sums payable hereunder as Rent for the
balance of the Term, less (2) the fair rental value of the Premises for that
period determined as of the date of such termination.

(d) Landlord may continue this Lease in effect after Tenant’s default and
recover Rent as it becomes due, if Tenant has the right to sublet or assign,
subject only to reasonable limitations (and with the understanding that Landlord
is under no obligation to relet the Premises under any condition so long as
there is comparable space available in the Building for lease).

(e) Whether or not Landlord terminates this Lease, Landlord shall have the
right, as Landlord chooses in its absolute discretion, (i) to terminate any or
all subleases, licenses, concessions and other agreements entered into by Tenant
in connection with its occupancy of the Premises and/or (ii) to maintain any or
all such agreements in effect and succeed to Tenant’s interests in connection
therewith (in which event Tenant shall cease to have any interest in any such
agreement).

(f) Attorneys’ Fees. In any action to enforce the terms of this Lease, including
any suit by Landlord for the recovery of Rent or possession of the Premises, the
losing party shall reimburse the successful party for its reasonable attorneys’
fees incurred in such suit and such attorneys’ fees shall be deemed to have
accrued prior to the commencement of such action and shall be paid whether or
not such action is prosecuted to judgment.

(g) In addition to the above, Landlord shall have any and all other rights
provided a landlord at law or in equity, including, but not limited to, those
remedies provided for by Laws now or hereafter in effect, for breach of a lease
or tenancy by a tenant.

(h) TO THE EXTENT PERMITTED BY LAW, LANDLORD AND TENANT HEREBY WAIVE ALL RIGHT
TO TRIAL BY JURY IN ANY CLAIM, ACTION PROCEEDING OR COUNTERCLAIM BY EITHER
LANDLORD OR TENANT AGAINST THE OTHER OR ANY MATTER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, AND/OR
TENANT’s USE OR OCCUPANCY OR THE PREMISES.

 

39

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

B. Tenant Remedies. Upon the occurrence of any default by Landlord, Tenant
shall, except as otherwise expressly provided herein, have all rights and
remedies provided hereunder and by law from time to time; provided, however,
that Tenant shall in no event have the right to terminate this Lease except as
expressly provided herein or as provided by law.

C. Mitigation of Damages. Landlord and Tenant will each exercise commercially
reasonable efforts to mitigate the damages caused by the other party’s breach of
this Lease. Efforts to mitigate damages will not be construed as a waiver of the
non-breaching party’s right to recover damages. For the purposes of this Article
20.C., marketing of the Premises in a manner similar to the way Landlord markets
its other premises shall be deemed to satisfy Landlord’s obligation to use such
“commercially reasonable efforts.” In no event shall Landlord be required (i) to
solicit or entertain negotiations with any other prospective tenants for the
Premises until Landlord obtains full and complete possession of the Premises
including, without limitation, the undisputed right to re-let the Premises free
of any claim of Tenant, (ii) to lease the Premises to a tenant whose proposed
use is not a use permitted by applicable law for the Building, (iii) to re-let
the Premises before leasing other comparable vacant space in the Building
(unless the prospective tenant is directly obtained and presented to Landlord as
a result of Tenant’s marketing efforts and otherwise satisfies all other
requirements of prospective tenants contained in this Lease), (iv) to lease the
Premises for a rental less than the current fair market rental then prevailing
for similar office space in the Building, or (v) to enter into a lease with any
proposed tenant that does not have, in Landlord’s reasonable opinion, sufficient
financial resources to satisfy a typical tenant’s obligations under a lease. In
no event, however, shall Tenant’s liability hereunder be diminished or reduced
if or to the extent such reasonable efforts of Landlord to re-let are not
successful.

ARTICLE 21.

QUIET ENJOYMENT

Landlord covenants and agrees with Tenant that, so long as Tenant pays Rent and
observes and performs all of the terms, covenants and conditions of this Lease
to be observed and performed by Tenant, Tenant may peaceably and quietly enjoy
the Premises subject, nevertheless, to the terms and conditions of this Lease,
and Tenant’s possession will not be disturbed by anyone claiming by, through, or
under Landlord.

ARTICLE 22.

ACCORD AND SATISFACTION

No payment by Tenant or receipt by Landlord of an amount less than full payment
of Rent then due and payable shall be deemed to be other than on account of Rent
then due and payable, nor shall any endorsement or statement on any check or any
letter accompanying any check or payment as Rent be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such Rent or pursue any other remedy
provided for in this Lease or available at law or in equity.

 

40

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

ARTICLE 23.

SECURITY DEPOSIT

To secure the full and faithful performance by Tenant of all of the covenants,
conditions and agreements set forth in this Lease to be performed by it,
including, without limitation, the foregoing such covenants, conditions and
agreements in this Lease which become applicable upon its termination by
re-entry or otherwise, Tenant has deposited with Landlord a Letter of Credit in
the sum shown in Article 1 as a “Security Deposit” on the understanding:

(a) that the Security Deposit or any portion thereof may be applied to the
curing of any default (as defined in Article 19), that may exist, including but
not limited to a breach for failure to pay Rent to the extent constituting a
default under Article 19, without prejudice to any other remedy or remedies
which Landlord may have on account thereof, and upon such application Tenant
shall pay Landlord within ten (10) business days of written demand the amount so
applied which shall be added to the Security Deposit so the same will be
restored to its original amount;

(b) that should the Premises be conveyed by Landlord, the Security Deposit or
any balance thereof shall be turned over to the Landlord’s grantee, and if the
Security Deposit is turned over to such grantee as so required, Tenant hereby
releases Landlord from any and all liability with respect to the Security
Deposit and its application or return, and Tenant agrees to look solely to such
grantee for such application or return;

(c) that Landlord may commingle the Security Deposit with other funds and shall
not be obligated to pay Tenant any interest;

(d) that the Security Deposit shall not be considered an advance payment of Rent
or a measure of damages for any default by Tenant, nor shall it be a bar or
defense to any actions by Landlord against Tenant;

(e) intentionally omitted

(f) that, provided there exists no default (as defined in Article 19) as to
which Landlord has the right to monetary compensation, the Security Deposit or
any then remaining balance thereof, shall be returned to Tenant, without
interest, within thirty (30) days after the expiration or earlier termination of
the Term, provided that subsequent to the expiration of this Lease, Landlord may
retain from the Security Deposit (i) an amount reasonably estimated by Landlord
to cover potential Operating Expense reconciliation payments due with respect to
the calendar year in which this Lease terminates or expires (such amount so
retained shall not, in any event, exceed ten percent (10%) of estimated
Operating Expense payments due from Tenant for such calendar year through the
date of expiration or earlier termination of this Lease and any amounts so
retained and not applied to such reconciliation shall be returned to Tenant
within thirty (30) days after Landlord’s delivery of the statement for such
calendar year), (ii) any and all amounts reasonably estimated by Landlord to
cover the anticipated costs to be incurred by Landlord to remove any signage
provided to Tenant under this Lease and to repair any damage caused by such
removal (in which case any excess amount so retained by

 

41

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Landlord shall be returned to Tenant within thirty (30) days after such removal
and repair), and (iii) any and all amounts permitted by law or this Article 23
(collectively hereinafter referred to as the “Contingent Amount”). In the event
Tenant has posted a Letter of Credit (as hereinafter defined) instead of cash,
Tenant, at its option, may substitute cash at the expiration of the Term in an
amount sufficient to satisfy the Contingent Amount, which amount shall be
determined by Landlord, in its reasonable discretion.

Tenant hereby waives any and all provisions of Laws that limit the types of
defaults for which a landlord may claim sums from a security deposit, it being
agreed that Landlord, in addition, may claim those sums specified in this
Article 23 above and/or those sums reasonably necessary to compensate Landlord
for any other loss or damage actually incurred, caused by the acts or omissions
of Tenant or any officer, employee, agent, contractor or invitee of Tenant.
Tenant further covenants that it will not assign or encumber the money deposited
herein as a Security Deposit and that neither Landlord nor its successors or
assigns shall be bound by any such assignment, encumbrance, attempted assignment
or attempted encumbrance.

(g) that, notwithstanding anything contained in this Article 23 to the contrary,
the Security Deposit shall be in the form of cash or a letter of credit. Tenant,
simultaneously with the execution of this Lease, shall deliver to Landlord (as
beneficiary) a standby letter of credit (“Letter of Credit”), the form and
content of which shall be reasonably acceptable to Landlord and the issuing
bank. The Letter of Credit shall be, among other things:

 

  (1) subject to International Standby Practices 1998, International Chamber of
Commerce Publication No. 590;

 

  (2) irrevocable and unconditional;

 

  (3) in the amount of the required Security Deposit;

 

  (4) conditioned for payment solely upon presentation of the Letter of Credit
and a sight draft certifying to the issuer of the Letter of Credit the existence
of such grounds or circumstances upon which Landlord is permitted to make such
draw, and

 

  (5) transferable one or more times by Landlord without the consent of Tenant.

Tenant acknowledges and agrees that it shall pay, within ten (10) days following
Landlord’s written demand therefor, as Additional Rent, any and all reasonable
out-of-pocket costs and charges in connection with (i) any transfer of the
Letter of Credit necessitated by Landlord’s transfer or sale of all or any
portion of the Property or (ii) the addition, deletion or modification of any
beneficiaries under the Letter of Credit. The Letter of Credit shall be issued
by a member of the New York Clearing House Association or a commercial bank or
trust company reasonably satisfactory to Landlord, having a net worth reasonably
acceptable to Landlord, it being agreed that Silicon Valley Bank is

 

42

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

satisfactory to Landlord and that the form of Letter of Credit which has been
provided to Landlord in connection with Tenant’s execution of this Lease is
acceptable. The Letter of Credit shall expire not earlier than twelve
(12) months after the date of delivery thereof to Landlord and shall provide
that same shall be automatically renewed for successive twelve (12) month
periods through a date which is not earlier than sixty (60) days after the
expiration date, or any renewal or extension thereof, unless written notice of
non-renewal has been given by the issuing bank to Landlord and Landlord’s
attorney by registered or certified mail, return receipt requested, not less
than sixty (60) days prior to the expiration of the current period. If the
issuing bank does not renew the Letter of Credit, and if Tenant does not deliver
a substitute Letter of Credit or cash in lieu thereof at least thirty (30) days
prior to the expiration of the current period, then in addition to its rights
granted under this Lease, Landlord shall have the right to draw on the existing
Letter of Credit and maintain such funds as a cash security deposit. With
respect to draws on the Letter of Credit:

 

  (x) Landlord may use, apply, or retain the proceeds of the Letter of Credit to
the same extent that Landlord may use, apply, or retain the cash Security
Deposit, as set forth above in this Section or elsewhere in this Lease;

 

  (y) Landlord may draw on the Letter of Credit, in whole or in part, from time
to time, at Landlord’s election, to the same extent that Landlord may draw on
the cash Security Deposit, as set forth above in this Section or elsewhere in
this Lease; and

 

  (z) If Landlord partially draws down the Letter of Credit, Tenant shall within
ten (10) days after Landlord gives Tenant notice thereof, restore all amounts
drawn by Landlord, or substitute cash security instead.

Tenant hereby agrees to cooperate, at its expense with Landlord to promptly
execute and deliver to Landlord any and all modifications, amendments and
replacements of the Letter of Credit, as Landlord may reasonably request to
carry out the terms and conditions of this Section.

In the event the issuer of any letter of credit held by Landlord is insolvent or
is placed into receivership or conservatorship by the Federal Deposit Insurance
Corporation, or any successor or similar entity, or if a trustee, receiver or
liquidator is appointed for the issuer, then, effective as of the date of such
occurrence, said Letter of Credit shall be deemed to not meet the requirements
of this Article and Tenant shall, within ten (10) business days of written
notice from Landlord, deliver to Landlord a replacement Letter of Credit which
otherwise meets the requirements of this Article (and Tenant’s failure to do so
shall, notwithstanding anything in this Lease to the contrary, constitute a
default for which there shall be no notice or grace or cure periods being
applicable thereto other than the aforesaid thirty-day period); or,
alternatively, Tenant shall, within such thirty-day period deliver cash to
Landlord in the amount required by this Article.

 

43

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Notwithstanding anything contained in this Article 23 to the contrary, provided
that, as of the applicable Reduction Date set forth below, no more than two
(2) monetary defaults (as defined in Article 19) (only one (1) of which may be a
failure to pay Monthly Base Rent) have occurred during the immediately preceding
twelve (12) month period, the Security Deposit shall be reduced in accordance
with the schedule below (each such reduced amount being then applicable
“Adjusted Security Deposit”). Landlord shall refund to Tenant the amount
necessary to yield the Adjusted Security Deposit if the Security Deposit was
provided in cash, or allow Tenant to replace the Letter of Credit with a Letter
of Credit in the amount of the Adjusted Security Deposit (and otherwise meeting
the criteria set forth above), as and when permitted.

 

[***]   [***] [***]   [***] [***]   [***] [***]   [***] [***]   [***]

ARTICLE 24.

BROKERAGE COMMISSION

Landlord and Tenant represent and warrant to each other that neither has dealt
with any broker, finder or agent except for the Broker(s) identified in Article
1, with whom Landlord has entered into a separate brokerage agreement. Landlord
and Tenant each agree to indemnify and hold harmless the other party from and
against any and all loss, liabilities, claims, suits, or judgments (including,
without limitation, reasonable attorneys’ fees and court costs incurred in
connection with any such claims, suits, or judgments, or in connection with the
enforcement of this indemnity) for any fees, commissions, or compensation of any
kind which arise out of or are in any way connected with any claimed agency
relationship not referenced in Article 1.

ARTICLE 25.

FORCE MAJEURE

Landlord shall be excused for the period of any delay in the performance of any
obligation hereunder when prevented from so doing by a cause or causes beyond
its control, including all labor disputes, civil commotion, war, war-like
operations, invasion, rebellion, hostilities, military or usurped power,
sabotage, governmental regulations or controls, fire or other casualty,
inability to obtain any material, services or financing, or through acts of God
(collectively, “Force Majeure”). Tenant shall similarly be excused for delay in
the performance of any obligation hereunder; provided that nothing contained in
this Article 25 or elsewhere in this Lease shall be deemed to excuse or permit
any delay in the payment of Rent, or any delay in the cure of any default which
may be cured by the payment of money.

 

44

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

ARTICLE 26.

PARKING

(a) Pursuant to Landlord’s contractual relationship with the Parking Garage
operator, Tenant shall be entitled to directly obtain, and pay for, contracts
with the Parking Garage operator for the number of parking access devices set
forth in Article 1 permitting use of such number of unreserved parking spaces in
the Parking Garage, in areas, if any, as may be designated by Landlord or the
Parking Garage operator for occupants of the Building, notwithstanding the
number of Tenant’s employees, customers or invitees; provided, however, that
Tenant notifies Landlord in writing that Tenant desires such contracts with the
Parking Garage operator within [***] days following the first date of Tenant’s
occupancy of all or any portion of the Premises for business operations (as
opposed to conduct of Tenant’s Work). The parking contracts shall be for
unassigned spaces and the monthly rate to be paid by Tenant and its employees
shall be the prevailing monthly parking rate charged by the Parking Garage
operator, which parking rate may change at any time and from time to time, as
determined by such Parking Garage operator. In the event Tenant fails to enter
into monthly parking contracts within the aforesaid [***] period following the
first date of Tenant’s occupancy of all or any portion of the Premises, or
subsequently relinquishes in any manner any parking contract(s), Landlord shall
be under no obligation to obtain replacement parking contracts. [***].

(b) If requested by Landlord, Tenant shall notify Landlord of the license plate
number, year, make and model of the automobiles entitled to use the Parking
Garage under such contracts and if requested by Landlord, such automobiles shall
be identified by electronic or other identification devices provided by Landlord
or the Parking Garage operator, and only such designated automobiles shall be
permitted to use access control devices provided to monthly contract holders in
the Parking Garage. The Parking Garage will be operated in whole or in part as a
public parking garage, and at Landlord’s sole election, Landlord may make
validation stickers available to Tenant for the use of public parking spaces,
[***]. If Landlord has instituted a vehicle identification system or other
parking procedure and Tenant’s employees, customers or invitees do not comply
with any such procedure, then in any of such events, Landlord shall be entitled
to, without any liability to Tenant, its employees, customers or invitees,
remove any vehicles not complying with Landlord’s procedures. Tenant
acknowledges and agrees that Landlord may, without incurring any liability to
Tenant and without any abatement of Rent under this Lease, from time to time,
close-off or restrict access to the Parking Garage for purposes of permitting or
facilitating construction, alteration or improvement so long as Tenant shall
have access to the number of parking spaces then required to be made available
to Tenant in the locations required hereby. Landlord may delegate its
responsibilities hereunder to a parking operator or a lessee of the Parking
Garage in which case such parking operator or lessee shall have all the rights
of control attributed hereby to the Landlord.

Notwithstanding anything contained herein to the contrary, [***] shall be the
[***] from time to time by [***]; provided, however, that Tenant, at its sole
election, shall be entitled to [***].

 

45

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(c) Except to permitted and bona fide assignees and subtenants, Tenant may not
assign, transfer, sublease or otherwise alienate its right to use of the Parking
Garage without Landlord’s prior written consent. Tenant’s continued right to use
the Parking Garage is conditioned upon Tenant abiding by the terms of any
parking contracts, and all reasonable rules and regulations which are prescribed
from time to time for the orderly operation and use of the Parking Garage,
Tenant’s cooperation in seeing that Tenant’s employees and visitors also comply
with such rules and regulations, and this Lease not having been terminated.

(d) Tenant acknowledges that the Parking Garage is subject to the provisions of
the South Boston Parking Freeze Regulations and to one or more Parking Freeze
Permits issued thereunder by the City of Boston Air Pollution Control
Commission, which regulations and permits require that twenty percent (20%) of
the total parking supply in the Parking Garage be set aside for Off-Peak use,
and not be available weekdays between 7:30 A.M. and 9:30 A.M. Tenant
acknowledges that the administration of such requirement may from time to time
limit the ability of certain of the parking access device holders to enter the
Parking Garage or the surface parking areas between 7:30 A.M. and 9:30 A.M. (the
“Limited Parking Period”). Landlord agrees to use commercially reasonable
efforts to cause the Parking Garage operator to use reasonable efforts to manage
the Parking Garage in a manner that allocates any inconvenience associated with
the administration of such requirement proportionately among all tenants using
the Parking Garage, so that Tenant’s parking access device holders are not
disproportionately inconvenienced. In addition, Landlord agrees to administer
such requirement, to the extent reasonably practicable, so as to give preference
to monthly parkers over daily parkers. Furthermore, commencing at such time as
[***] at the Project are no longer sufficient to fulfill the foregoing [***],
Landlord may cause [***] for the purposes of [***]. Notwithstanding the
foregoing, such [***] shall apply to [***].

ARTICLE 27.

HAZARDOUS MATERIALS

A. Definition of Hazardous Materials. The term “Hazardous Materials” for
purposes hereof shall mean any chemical, substance, materials or waste or
component thereof which is now or hereafter listed, defined or regulated as a
hazardous or toxic chemical, substance, material or waste or component thereof
by any federal, state or local governing or regulatory body having jurisdiction,
or which would trigger any employee or community “right-to-know” requirements
adopted by any such body, or for which any such body has adopted any
requirements for the preparation or distribution of a materials safety data
sheet (“MSDS”). The term “Hazardous Materials” includes, without limitation, any
material, waste or substance which is (i) included within the definitions of
“hazardous substances,” “hazardous materials” or “toxic substances” in or
pursuant to any environmental Law, or subject to regulation under any
environmental Law, (ii) listed in the United States Department of Transportation
Optional Hazardous Material Table, 49 C.F.R. § 172.101, as to date or hereafter
amended, or in the United States Environmental Protection Agency List of
Hazardous Substances and Reportable Quantities, 40 C.F.R. Part 302, as to date
or hereafter amended, (iii) an explosive, radioactive, asbestos, polychlorinated
biphenyl, oil or petroleum product, (iv) designated as a “Hazardous Substance”
pursuant to Section 311 of the Federal Water

 

46

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Pollution Control Act (33 U.S.C. § 1317), (v) defined as a “Hazardous Waste”
pursuant to Section 1004 of the Federal Resource Conservation and Recovery Act,
42 U.S.C. § 6901 et seq., (vi) defined as a “Hazardous Substance” pursuant to
Section 101 of the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. § 9601 et seq., or (vii) any substance deemed to be a
“Hazardous Material” by any present or future federal, state or local Law,
statute, regulation ordinance, or any judicial or administrative order or
judgment thereunder, because it affects the health, industrial hygiene or the
environmental conditions on, under or about the Premises or the Building.

B. No Hazardous Materials. Tenant shall not transport, use, store, maintain,
generate, manufacture, handle, dispose, release or discharge any Hazardous
Materials at the Project. However, the foregoing provisions shall not prohibit
the transportation to and from, and use, storage, maintenance and handling
within the Premises of Hazardous Materials customarily used in the business or
activity expressly permitted to be undertaken in the Premises under Article 6,
provided: (a) such Hazardous Materials shall be used and maintained only in such
quantities as are reasonably necessary for such permitted use of the Premises
and the ordinary course of Tenant’s business therein, in accordance with
applicable Law and the manufacturers’ instructions therefore; (b) such Hazardous
Materials shall not be disposed of, released or discharged in the Building, and
shall be transported to and from the Premises in compliance with all applicable
Laws; (c) if any applicable Law or Landlord’s trash removal contractor requires
that any such Hazardous Materials be disposed of separately from ordinary trash,
Tenant shall make arrangements, at Tenant’s expense, for such disposal directly
with a qualified and licensed disposal company at a lawful disposal site
(subject to scheduling and reasonable approval by Landlord); and (d) any
remaining Hazardous Materials shall be completely, properly and lawfully removed
from the Building upon expiration or earlier termination of this Lease. Any
clean up, remediation and removal work shall be subject to Landlord’s prior
written approval, not to be unreasonably withheld, conditioned or delayed
(except in emergencies), and shall include, without limitation, any testing,
investigation, and the preparation and implementation of any remedial action
plan required by any governmental body having jurisdiction or reasonably
required by Landlord. If Landlord or any Lender or governmental body arranges
for any tests or studies which show that this Article 27 has been violated by
Tenant, Tenant shall pay for the costs of such tests.

C. Notices To Landlord. Tenant shall promptly notify Landlord of: (i) any
enforcement, cleanup or other regulatory action taken or threatened by any
governmental or regulatory authority with respect to the presence of any
Hazardous Materials on the Premises or the migration thereof from or to other
property; (ii) any demands or claims made or threatened by any party relating to
any loss or injury resulting from any Hazardous Materials on the Premises;
(iii) any release, discharge or non-routine, improper or unlawful disposal or
transportation of any Hazardous Materials on or from the Premises or in
violation of this Article 27; and (iv) any matters where Tenant is required by
Law to give a notice to any governmental or regulatory authority respecting any
Hazardous Materials on the Premises. Landlord shall have the right (but not the
obligation) to join and participate, as a party, in any legal proceedings or
actions affecting the Premises initiated in connection with any environmental,
health or safety Law. At such times as Landlord may reasonably request, Tenant
shall provide Landlord with a written list, certified to be true and complete,
identifying any Hazardous Materials then used, stored, or maintained upon the
Premises, the use and approximate quantity of each such materials, a copy of any
MSDS issued by the manufacturer therefor, and such other information as Landlord
may reasonably require or as may be required by Law.

 

47

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

D. Indemnification. If any Hazardous Materials are released or discharged by
Tenant or any other occupant of the Premises, or their employees, agents,
invitees or contractors, on or about the Building in violation of the provisions
of Section 27.B above, and Landlord has not caused or contributed to such
release or discharge, Tenant shall promptly, properly and in compliance with
applicable Laws clean up, remediate and remove the released or discharged
Hazardous Materials from the Building and any other affected property and clean
or replace any affected personal property (whether or not owned by Landlord), at
Tenant’s expense (without limiting Landlord’s other remedies therefor). Tenant
shall further be required to indemnify, hold harmless and defend (by counsel
reasonably acceptable to Landlord) Landlord from and against any and all claims,
demands, liabilities, losses, damages, penalties, forfeitures, judgments or
expenses (including attorneys’ fees) or death or injury to any person or damage
to any property whatsoever, arising directly or indirectly arising out of or
attributable to (and provided that Landlord has not caused or contributed to the
same): (i) a violation of the provisions of this Article 27 by Tenant, Tenant’s
occupants, employees, contractors or agents; (ii) the presence in, on, under or
about the Premises or discharge in or from the Premises of any Hazardous
Materials placed in, under or about the Premises by Tenant or at Tenant’s
direction, excluding any tenant improvement work done by Landlord;
(iii) Tenant’s use, analysis, storage, transportation, disposal, release,
threatened release, discharge or generation of Hazardous Materials to, in, on,
under, about or from the Premises; or (iv) Tenant’s failure to comply with any
Hazardous Materials Law applicable to Tenant’s use of the Premises. The
provisions of this Article 27 shall survive the expiration or earlier
termination of this Lease. Landlord and Tenant acknowledge that Landlord may
become legally liable for the costs of complying with Laws relating to Hazardous
Materials which are not the responsibility of Landlord or the responsibility of
Tenant, including the following: (1) Hazardous Materials present in the soil or
ground water on the Building property of which Landlord has no knowledge as of
the effective date of this Lease; (2) a change in Laws which relate to Hazardous
Materials which make that Hazardous Materials which is present on the property
on which the Building is located as of the effective date of this Lease, whether
known or unknown to Landlord, a violation of such new laws; (3) Hazardous
Materials that migrates, flows, percolates, diffuses, or in any way moves onto,
or under, the Building property after the effective date of this Lease; or
(4) Hazardous Materials present on or under the Building property as a result of
any discharge, dumping or spilling (whether accidental or otherwise) on the
Building property by other tenants in the Building or their agents, employees,
contractors, or invitees, or by others. Notwithstanding any provision of this
Lease to the contrary, Landlord agrees that the cost of complying with Laws
relating to Hazardous Materials on the Building property which are paid or
incurred by Landlord shall not be an Operating Expense (and the same shall be
excluded from Operating Expenses) unless the cost of such compliance as between
Landlord and Tenant, is made the responsibility of Tenant pursuant to Article
27.B., above.

 

48

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Landlord will indemnify, defend (by counsel reasonably acceptable to Tenant),
protect, and hold Tenant free and harmless from and against any and all claims,
liabilities, penalties, forfeitures, losses or expenses (including attorney’s
fees) or death of or injury to any person or damage to any property whatsoever,
arising from or caused in whole or in part, directly or indirectly, by:

(a) the presence in, on, under or about the Premises or the Building or release
or discharge in or from the Premises or the Building of any Hazardous Materials
(i) placed in, on, under or about the Premises or the Building by Landlord or at
Landlord’s direction or (ii) located on Parcel F of the Project as of the date
of this Lease; or

(b) Landlord’s use, analysis, storage, transportation, disposal, release,
threatened release, discharge or generation of Hazardous Materials to, in, on,
under, about or from the Premises or the Building; or

(c) Landlord’s failure to comply with any applicable Law concerning Hazardous
Materials.

ARTICLE 28.

ADDITIONAL RIGHTS RESERVED BY LANDLORD

In addition to any other rights provided for herein, Landlord reserves the
following rights, exercisable upon reasonable prior written notice to Tenant but
without liability to Tenant for damage or injury to property, person or business
and without effecting an eviction, constructive or actual, or disturbance of
Tenant’s use or possession or giving rise to any claim:

(a) To change the name of the Building or the street address of the Building,
provided that Landlord shall reimburse Tenant for the reasonable, out-of-pocket
cost of printing new stationary and reasonable changes to Tenant’s website;

(b) To install and maintain all signs and exterior lighting on the exterior and
interior of the Building and Project; provided, however, that Landlord agrees
that it will not permit any permanent exterior signage on the Building for any
tenant other than Fish & Richardson, P.C. (which signage may be relocated or
altered from time to time as expressly permitted or required by Landlord’s lease
with Fish & Richardson, P.C., or as otherwise required by law, or as required in
order to fulfill Landlord’s obligations under this Lease or the Project
Documents);

(c) To designate all sources furnishing sign painting or lettering for use in
the Building;

(d) During the last ninety (90) days of the Term, if Tenant has vacated and
surrendered the Premises, to decorate, remodel, repair, alter or otherwise
prepare the Premises for occupancy, without affecting Tenant’s obligation to pay
Rent for the Premises;

(e) To have pass keys to the Premises and all doors therein, excluding Tenant’s
vaults and safes and areas housing Tenant’s confidential information or trade
secrets as expressly identified to Landlord by Tenant, and subject to Tenant’s
right to accompany Landlord during any entry into certain portions of the
Premises pursuant to Article 13;

 

49

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(f) To exhibit the Premises to any prospective purchaser, Lender, mortgagee, or
assignee of any mortgage on the Building or the land on which the Building is
located and to others having an interest therein at any time during the Term,
and to prospective tenants during the last twelve (12) months of the Term;

(g) Subject to the limitations contained elsewhere in this Lease and to [***]
pursuant to [***], to take any and all measures, including entering the Premises
for the purpose of making inspections, repairs, alterations, additions and
improvements to the Premises or to the Building (including for the purpose of
checking, calibrating, adjusting and balancing controls and other parts of the
Building Systems as may be necessary or desirable for the operation,
improvement, safety, protection or preservation of the Premises, the Building or
the Project including, but not limited to, the temporary closure of roads or
sidewalks, or in order to comply with all Laws, or as may otherwise be permitted
or required by this Lease); provided, however, that during the progress of any
work on the Premises or at the Building, Landlord will use commercially
reasonable efforts not to inconvenience Tenant;

(h) INTENTIONALLY DELETED; and

(i) To install vending machines of all kinds in the Common Areas of the Building
and to receive all of the revenue derived therefrom.

ARTICLE 29.

DEFINED TERMS

A. “Building” shall collectively refer to (i) the office and retail Building
named in Article 1 of which the Premises are a part (including all
modifications, additions and alterations made to the Building during the Term of
this Lease), (ii) the real property on which the same is located (which real
property constitutes Parcel “F” of the Project), and (iii) all plazas, Building
Common Areas and any other areas located on said real property and designated by
Landlord for use by all tenants in the Building.

B. “Building Common Areas” shall mean and include all areas, facilities,
equipment, directories and signs of the Building (exclusive of the Premises and
areas leased to other tenants) made available and designated by Landlord for the
common and joint use and benefit of Landlord, Tenant and other tenants and
occupants of the Building including, but not limited to, lobbies, public
washrooms, hallways, sidewalks, parking areas, landscaped areas and service
entrances. As of the date of this Lease, the Building Common Areas are
substantially as shown and designated on the plan attached hereto as Exhibit L
attached. Following the date of this Lease, the Building Common Areas may
further include such areas in the Project or in adjoining properties under
reciprocal easement agreements, operating agreements or other such agreements
now or hereafter in effect and which are available to Landlord, Tenant and
Tenant’s employees and invitees. Landlord reserves the right in its sole
discretion and from time to time, to

 

50

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

construct, maintain, operate, repair, close, limit, take out of service, alter,
change, and modify all or any part of the Building Common Areas so long as the
same does not materially interfere with Tenant’s rights under this Lease.
Notwithstanding anything contained herein to the contrary, Landlord shall
maintain such amenities in the Common Areas of the Building as Landlord
reasonably determines to be in the best interest of the development and
operation of the Building.

C. “Building Systems” shall mean all systems serving the Building, including,
without limitation, the mechanical, electrical, HVAC and plumbing systems of the
Building.

D. “Declaration” shall mean that certain Declaration of Covenants, Easements and
Restrictions by and between Fan Pier Development LLC, a Delaware limited
liability company, and Fan Pier Owners Corporation, a Massachusetts corporation,
dated January 31, 2008 and recorded on February 4, 2008 in Book 43059 at Page 1
of the Suffolk County Registry of Deeds, as the same may be amended from time to
time.

E. “Default Rate” shall mean the greater of (i) [***] or (ii) the [***]. As used
herein, the term “Prime Rate” shall mean the prime rate of interest announced,
from time to time, by Bank of America, N.A., or if at any time Bank of America,
N.A. or its successor in interest does not announce its prime rate of interest,
then the prime rate of interest published from time to time in The Wall Street
Journal, Eastern Edition, in the section entitled “Money Rates.” If the
application of the Default Rate causes any provision of this Lease to be
usurious or unenforceable, the Default Rate shall automatically be reduced to
the highest rate allowed by law so as to prevent such result.

F. “FPOC Expenses” shall mean Landlord’s “Percentage Share” of “CAM Charges” (as
those terms defined in the Declaration), and shall include, without limitation,
the [***] set forth in the [***]. Tenant hereby acknowledges that it has [***].

G. “Hazardous Materials” shall have the meaning set forth in Article 27.

H. “Landlord” and “Tenant” shall be applicable to one (1) or more parties as the
case may be, and the singular shall include the plural, and the neuter shall
include the masculine and feminine; and if there is more than one (1), the
obligations thereof shall be joint and several. For purposes of any provisions
indemnifying or limiting the liability of Landlord, the term “Landlord” shall
include Landlord’s present and future partners, beneficiaries, trustees,
officers, directors, employees, shareholders, principals, agents, attorneys,
affiliates, successors and assigns. For purposes of any provisions indemnifying
or limiting the liability of Tenant, the term “Tenant” shall include Tenant’s
present and future partners, beneficiaries, trustees, officers, directors,
employees, shareholders, principals, agents (including, without limitation, the
Building Manager), attorneys, affiliates, successors and assigns.

I. “Law” or “Laws” (or, sometimes, “law” or “laws”) shall mean all federal,
state, county and local governmental and municipal laws, statutes, ordinances,
rules, regulations, codes, decrees, orders and other such requirements,
applicable equitable remedies and decisions by courts in cases where such
decisions are binding precedents in the Commonwealth of Massachusetts, and
decisions of federal courts applying the Laws of the Commonwealth of
Massachusetts.

 

51

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

J. “Lease” shall mean this lease executed between Tenant and Landlord, including
any extensions, amendments or modifications which may be executed by Landlord,
and Tenant and any Exhibits attached hereto.

K. “Lease Year” shall mean each consecutive twelve (12) month period thereof
during the Term, with the first (1st) Lease Year commencing on the Rent
Commencement Date; however, (a) if the Rent Commencement Date falls on a day
other than the first (1st) day of a calendar month, the first (1st) Lease Year
shall end on the last day of the twelfth (12th) full calendar month after the
Rent Commencement Date and the second (2nd) and each succeeding Lease Year shall
commence on the first (1st) day of the next calendar month, and (b) the last
Lease Year shall end on the Expiration Date. Each full month during a Lease Year
shall be referred to herein as a “Lease Month.” In the event that the Rent
Commencement Date falls on a day other than the first (1st) day of a calendar
month, the first (1st) Lease Month shall be deemed to end on the last day of the
first (1st) full calendar month.

L. “Lender” shall mean the holder of a Mortgage at the time in question, and,
where such Mortgage is a ground lease, such term shall refer to the ground
lessee. The Mortgage encumbering the Building as of the date of this Lease is
not a ground lease.

M. “Mortgage” shall mean all mortgages, deeds of trust, ground leases now or
hereafter placed upon the Building or any part thereof with the written consent
of Landlord, and all renewals, modifications, consolidations, replacements or
extensions thereof, and all indebtedness now or hereafter secured thereby.

N. “Office Component” shall collectively refer to the office space located on
the second (2nd) through eighteenth (18th) above-ground levels of the Building,
measuring approximately 470,949 rentable square feet, of which the Premises are
a part. Landlord reserves the right, in its sole discretion, to add all or any
part of the second (2nd) floor premises of the Building to the Retail Component
(and, thereafter, to re-add said premises back to the Office Component) at any
time and from time to time. In any such event, the square footage of the Office
Component shall be revised to reflect the reallocation of premises.

O. “Operating Expenses” shall mean all operating expenses of any kind or nature
which are necessary, ordinary or customarily incurred in connection with the
operation, maintenance, ownership or repair of the Building (other than the
Retail Component), all as determined by Landlord, as well as FPOC Expenses, and
any periodic assessments, both regular and special, for which Landlord is or
becomes responsible under the Project Documents.

Operating Expenses shall include, but not be limited to:

1.1 costs of supplies, including, but not limited to, the cost of relamping all
standard lighting as the same may be required from time to time;

 

52

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.2 costs incurred in connection with obtaining and providing energy for the
Building, including, but not limited to, costs of propane, butane, natural gas,
steam, electricity, solar energy and fuel oils, coal or any other energy
sources, including any taxes thereon;

1.3 costs of water and sanitary and storm drainage services;

1.4 costs of janitorial and security services;

1.5 costs of general maintenance and repairs, including costs under HVAC, the
intrabuilding network cable and other mechanical maintenance contracts and
maintenance, repairs and replacement of equipment and tools;

1.6 costs of maintenance and replacement of landscaping;

1.7 insurance premiums, including fire and all-risk coverage, together with loss
of rent endorsements, the part of any claim required to be paid under the
deductible portion of any insurance policies carried by Landlord (where Landlord
is unable to obtain insurance without such deductible from a major insurance
carrier at reasonable rates), public liability insurance and any other insurance
carried by Landlord (all such insurance shall be in such amounts as may be
required by any holder of a Mortgage or as Landlord may reasonably determine);

1.8 labor costs, including wages and other payments, costs to Landlord of
worker’s compensation and disability insurance, payroll taxes, employment taxes,
general welfare benefits, pension payments, medical and surgical benefits,
fringe benefits up to the level of Building Manager;

1.9 professional building management fees of no more than three percent (3%) of
the gross rents from the Building (excluding any reimbursements for insurance or
taxes);

1.10 accounting, inspection, and other out-of-pocket third party consultation
fees (including, without limitation, fees charged by consultants retained by
Landlord for services that are designed to produce a reduction in Operating
Expenses or to reasonably improve the operation, maintenance or state of repair
of the Building) incurred in the ordinary course or in connection with making
the computations required hereunder or in any audit of operations; and

In making any computations contemplated hereby, Landlord shall also be permitted
to make such adjustments and modifications to the provisions of this paragraph
and Article 4 as shall be reasonable and necessary to achieve the intention of
the parties hereto.

The following items shall be excluded from Operating Expenses, provided that
such exclusions shall not apply to items of cost and expense included within
FPOC Expenses: (aa) bad debt expenses and principal, points and fees on debts or
interest on and amortization of debts; (bb) brokerage commissions and other
costs incurred in connection with the negotiation and preparation of letters of
intent, leases, subleases

 

53

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

and/or assignments, space planning costs, and other costs and expenses incurred
in connection with lease, sublease and/or assignment negotiations and
transactions with present or prospective tenants or other occupants of the
Building; (cc) financing and refinancing costs; (dd) Taxes; (ee) leasehold
improvements made exclusively for one or more particular tenant(s) (which do not
benefit or are not made available to the Tenant); (ff) the cost of any item
included in Operating Expenses under this Article 29.O. to the extent that such
cost is reimbursed by a warranty, guaranty, service contract, an insurance
company, a condemnor, or a tenant (except as a reimbursement of Operating
Expenses) or any other party, but if at the time Operating Expenses are
determined for a particular year such reimbursement has not been made, such
expenses may be included in Operating Expenses and an adjustment shall be made
when and if such reimbursement is actually received; (gg) ground rent, or any
other rent payments under any superior lease; (hh) expenses incurred in the
sale, transfer, or other disposition of any portion of the Building, or any
interest therein; (ii) judgments against Landlord or the Building and legal fees
and court costs relating to acquisition, financing, refinancing and sale of the
Building, or any interest therein, or related to disputes with other tenants or
other occupants of the Building, or associated with the preparation, negotiation
or enforcement of any leases; (jj) administrative salaries, benefits and other
compensation of Landlord’s or its agents’ employees above the grade of Building
Manager, and who are not assigned on a full-time basis to the operation,
management, maintenance or repair of the Building, except to the extent an
allocation is made on a reasonable and consistent basis that fairly reflects the
proportion of such employees’ employment time that is attributable to the
Building; (kk) costs of additional or extra services furnished to other tenants
for which Landlord is separately reimbursed; (ll) depreciation and amortization
of Landlord’s acquisition cost of the Building; (mm) the cost of any work
performed or service provided to the extent the fees charged or other
compensation received would result in a duplicative recovery by the Landlord;
(nn) any costs related to the Parking Garage; (oo) [***]; (pp) any [***]; (qq)
expenses in connection with [***]; (rr) costs of services [***]; (ss) any cost
or expense for [***]; (tt) costs for [***] paid to any [***] that would be
payable in [***]; (uu) [***]; (vv) any costs or expenses (including [***])
arising out of [***] or any other [***]; (ww) costs incurred in connection with
[***] or elsewhere; (xx) [***] to the extent such costs are reasonably
attributable to [***]; (yy) reserves for [***]; (zz) the cost of any [***] or
one time [***]; (aaa) Landlord’s [***]; (bbb) [***] costs, not related to [***];
(ccc) [***] fees and [***] costs other than those incurred in connection with
[***] and then only to the extent of the [***]; (ddd) [***] costs for [***];
(eee) [***] costs and related expenses for the [***] that would otherwise be
considered a [***], where the sole purpose of such [***] is to avoid any one or
more of the [***] set forth in this paragraph; (fff) costs [***] incurred by
reason of [***]; (ggg) increased [***] caused by [***]; and (hhh) [***] costs of
Landlord for [***].

P. “Parking Garage” shall collectively mean (i) the three (3) level subterranean
parking garage located below the Building and (ii) such other parking garages or
parking areas as may be constructed from time to time in connection with the
development of the Project and subsequently made available to Landlord and
Tenant under reciprocal easement agreements, operating agreements or other such
agreements now or hereafter in effect.

Q. “Project” shall mean the entire mixed-use development known as “Fan Pier,” of
which the Building is a part. The Project shall initially consist of nine
(9) lettered

 

54

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

parcels of land (“A” through “F” and “H” through “J”), the buildings and other
improvements now or hereafter constructed thereon, and any and all common areas
and facilities, accessory parking areas, access roadways, sidewalks, landscaped
open areas, and maritime facilities now or hereafter constructed in connection
with the development of the aforesaid parcels.

R. “Rent” shall have the meaning specified therefor in Article 3.

S. “Retail Component” shall collectively mean the retail space located on the
first (1st) above-ground level of the Building, measuring approximately 18,588
of gross leasable area. Landlord reserves the right, in its sole discretion, to
add all or any part of the second (2nd) floor premises of the Building to the
Retail Component (and, thereafter, to re-add said premises back to the Office
Component) at any time and from time to time. In any such event, the square
footage of the Retail Component shall be revised to reflect the reallocation of
premises.

T. “Tax” or “Taxes” shall mean:

1.1 all real property taxes and assessments levied against the Building by any
governmental or quasi-governmental authority. The foregoing shall include all
federal, state, county, or local governmental, special district, improvement
district, municipal or other political subdivision taxes, fees, levies,
assessments, charges or other impositions of every kind and nature, whether
general, special, ordinary or extraordinary, respecting the Building, including
without limitation, real estate taxes, general and special assessments, interest
on any special assessments paid in installments, transit taxes, water and sewer
rents, taxes based upon the receipt of rent, personal property taxes imposed
upon the fixtures, machinery, equipment, apparatus, appurtenances, furniture and
other personal property used in connection with the Building which Landlord
shall pay during any calendar year, any portion of which occurs during the Term
(without regard to any different fiscal year used by such government or
municipal authority except as provided below), provided, however, that any taxes
which shall be levied on the rentals of the Building shall be determined as if
the Building were Landlord’s only property, and provided further that in no
event shall the term “taxes or assessment,” as used herein, include any net
federal or state income taxes levied or assessed on Landlord, unless such taxes
are a specific substitute for real property taxes. Such term shall, however,
include gross taxes on rentals. Expenses incurred by Landlord for tax
consultants and in contesting the amount or validity of any such taxes or
assessments shall be included in such computations.

1.2 all “assessments,” including so-called special assessments, license tax,
business license fee, business license tax, levy, charge, penalty or tax imposed
by any authority having the direct power to tax, including any city, county,
state or federal government, or any school, agricultural, lighting, water,
drainage, or other improvement or special district thereof, against the Premises
or the Building or any legal or equitable interest of Landlord therein. For the
purposes of this Lease, any special assessments shall be deemed payable in such
number of installments as is permitted by law, whether or not actually so paid.
If, as of the Commencement Date, the Building has not been fully assessed as a
completed project which is fully leased, for the purpose of computing the
Operating Expenses for any adjustment required herein or under Article 4, Taxes
shall

 

55

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

be adjusted by Landlord, as of the date on which the adjustment is to be made,
to reflect the undiscounted fair market value of the Building as shown on the
City of Boston Tax Assessor’s field card for the Building as of the Commencement
Date. If the method of taxation of real estate prevailing to the time of
execution hereof shall be, or has been altered, so as to cause the whole or any
part of the taxes now, hereafter or theretofore levied, assessed or imposed on
real estate to be levied, assessed or imposed on Landlord, wholly or partially,
as a capital levy or otherwise, or on or measured by the rents received
therefrom, then such new or altered taxes attributable to the Building shall be
included within the term real estate taxes, except that the same shall not
include any enhancement of said tax attributable to other income of Landlord.
All of the items set forth in the preceding clauses T.1.1 and T.1.2 are
collectively referred to as the “Tax” or “Taxes”. Notwithstanding anything
contained herein to the contrary, Taxes shall not include any taxes related to
(i) the Parking Garage, (ii) income taxes, capital stock, inheritance, estate,
gift, succession, excess profit taxes, excise taxes, franchise taxes, estate,
mortgage recording and transfer taxes or any other taxes imposed upon or
measured by Landlord’s gross income or profits unless the same is specifically
included within the definition of Property Taxes above or otherwise shall be
imposed in lieu of real estate taxes or other ad valorem taxes or (iii) fines
and penalties incurred by Landlord for late payment of Taxes.

All other capitalized terms shall have the definition set forth in the Lease.

ARTICLE 30.

MISCELLANEOUS PROVISIONS

A. RULES AND REGULATIONS.

Tenant shall comply with all of the reasonable rules and regulations promulgated
by Landlord from time to time for the Building (the “Rules and Regulations”),
provided that Landlord agrees to enforce, in a uniform manner, substantially the
same Rules and Regulations against other tenants and occupants of the Building
[***]. A copy of the current Rules and Regulations applicable to the office
tenants of the Building is attached hereto as Exhibit D. [***], Landlord shall
not be liable to Tenant for violation of any such Rules and Regulations, or for
the breach of any covenant or condition in any lease by any other tenant in the
Building. In the event of any conflict between the terms of this Lease
(including, without limitation, Article 8.C. of this Lease) and the Rules and
Regulations, the terms of this Lease shall prevail.

Notwithstanding anything contained herein to the contrary, Landlord represents
that, although the [***].

B. EXECUTION OF LEASE.

If Tenant or Landlord is a corporation, partnership or limited liability
company, each individual executing this Lease on behalf of said entity
represents and warrants that he or she is duly authorized to execute and deliver
this Lease on behalf of said entity in accordance with: (i) if Tenant or
Landlord is a corporation, a duly adopted resolution of the Board of Directors
of said corporation or in accordance with the by-laws

 

56

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

of said corporation; (ii) if Tenant or Landlord is a partnership, the terms of
the partnership agreement; and (iii) if Tenant or Landlord is a limited
liability company, the terms of its operating agreement, and that this Lease is
binding upon said entity in accordance with its terms.

C. NOTICES.

All notices under this Lease shall be in writing and will be deemed sufficiently
given for all purposes if, to Tenant, by receipted delivery to Tenant at the
Premises during the hours the Building is open for business or by certified
mail, return receipt requested or by overnight delivery service (with one
acknowledged receipt), to Tenant at the address set forth below, and if to
Landlord, by certified mail, return receipt requested or by overnight delivery
service (with one acknowledged receipt), at the addresses set forth below, or at
such other address from time to time established by Landlord.

 

Landlord:    at the address set forth in Article 1 with a copy to:    the
Building Manager at the address set forth in Article 1 and a copy to:    The
Fallon Company, LLC    One Marina Park Drive, Suite 1500    Boston,
Massachusetts 02210 Tenant:    at the addresses set forth in Article 1.

D. TRANSFERS.

The term “Landlord” appearing herein shall mean only the owner of the Building
from time to time and, upon a sale or transfer of its interest in the Building,
the then landlord and transferring party shall have no further obligations or
liabilities for matters accruing after the date of transfer of that interest so
long as such transferee assumes all such obligations. Tenant, upon such sale or
transfer, agrees to attorn to the transferee and shall look solely to the
successor owner and transferee of the Building, as the lessor under this Lease,
for performance of Landlord’s obligations hereunder so long as such transferee
assumes all such obligations. Tenant shall, within five (5) days after request,
execute such further instruments or assurances as such transferee may reasonably
deem necessary to evidence or confirm such attornment so long as such transferee
assumes all such obligations.

E. INTENTIONALLY OMITTED.

F. TENANT FINANCIAL STATEMENTS.

Upon the written request of Landlord, Tenant shall submit financial statements
for its most recent financial reporting period and for the prior Lease Year.
Landlord shall make such request no more than once during any Lease Year. All
such financial statements shall be certified as true and correct by the
responsible officer or

 

57

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

partner of Tenant and if Tenant is then in default hereunder, the financial
statements shall be certified by an independent certified public accountant.
Notwithstanding the foregoing, so long as Tenant is a publicly traded company
and its financial statements are available online, Tenant shall have no
obligations under this Article 30.F.

G. RELATIONSHIP OF THE PARTIES.

Nothing contained in this Lease shall be construed by the parties hereto, or by
any third party, as constituting the parties as principal and agent, partners or
joint venturers, nor shall anything herein render either party liable for the
debts and obligations of any other party, it being understood and agreed that
the only relationship between Landlord and Tenant is that of landlord and
tenant.

H. ENTIRE AGREEMENT; MERGER; SEVERABILITY.

This Lease and any Exhibits or Addenda hereto, embody the entire agreement and
understanding between the parties respecting the Lease and the Premises and
supersedes all prior negotiations, agreements and understandings between the
parties, all of which are merged herein. No provision of this Lease may be
modified, waived or discharged except by an instrument in writing signed by the
party against which enforcement of such modification, waiver or discharge is
sought. Any provision of this Lease which shall prove to be invalid, void or
illegal shall in no way affect, impact, impair or invalidate any other provision
hereof and such other provisions shall remain in full force and effect.

I. NO REPRESENTATION BY LANDLORD.

Neither Landlord nor any agent of Landlord has made any representations,
warranties, or promises with respect to the Premises or the Building except as
expressly set forth herein.

J. LIMITATION OF LIABILITY.

Notwithstanding anything in this Lease to the contrary, any remedy of Tenant for
the collection of a judgment (or other judicial process) requiring the payment
of money by Landlord in the event of any default by Landlord hereunder or any
claim, cause of action or obligation, contractual, statutory or otherwise by
Tenant against Landlord concerning, arising out of or relating to any matter
relating to this Lease and all of the covenants and conditions or any
obligations, contractual, statutory, or otherwise set forth herein, shall be
limited solely and exclusively to an amount which is equal to the interest of
Landlord in and to the Building. Any judgments rendered against Landlord shall
be satisfied solely out of proceeds of sale of Landlord’s interest in the
Building, the rents received by Landlord, and all other amounts payable to
Landlord as a result of its ownership thereof, including without limitation, all
casualty and condemnation proceeds. No other property or assets of Landlord
shall be subject to levy, execution or other enforcement procedure for the
satisfaction of Tenant’s remedies under or with respect to this Lease,
Landlord’s obligations to Tenant, whether contractual, statutory or otherwise,
the relationship of Landlord and Tenant hereunder, or Tenant’s use or occupancy
of the Building. The provisions hereof shall inure to Landlord’s successors and
assigns

 

58

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

including any Lender. The foregoing provisions are not intended to relieve
Landlord from the performance of any of Landlord’s obligations under this Lease,
but only to limit the personal liability of Landlord in case of recovery of a
judgment against Landlord; nor shall the foregoing be deemed to limit Tenant’s
rights to obtain injunctive relief or specific performance or other remedy which
may be accorded Tenant by law or under this Lease. Damages recoverable by either
party are limited pursuant to the provisions of Article 8.D.

K. NOTICE OF LEASE.

Tenant agrees that it will not record this Lease; however, each party hereto
agrees, concurrently with the execution of this Lease, to execute a so-called
notice of lease in recordable form and complying with applicable Law and
reasonably satisfactory to Landlord’s and Tenant’s respective attorneys. In no
event shall such document set forth the rent or other charges payable by Tenant
under this Lease; and any such document shall expressly state that it is
executed pursuant to the provisions contained in this Lease, and is not intended
to vary the terms and conditions of this Lease.

L. NO WAIVERS.

Failure of either party to insist upon strict compliance by the other of any
condition or provision of this Lease shall not be deemed a waiver by the first
party of that condition. No waiver by either party of any provision of this
Lease shall be deemed to be a waiver of any other provision hereof or of any
subsequent breach by the other party of the same or any other provision. No
provision of this Lease may be waived by either party, except by an instrument
in writing executed by both parties. Either party’s consent to or approval of
any act by the other party requiring the first party’s consent or approval shall
not be deemed to render unnecessary the obtaining of such first party’s consent
to or approval of any subsequent act of the other party, whether or not similar
to the act so consented to or approved. No act or thing done by Landlord or
Landlord’s agents during the Term of this Lease shall be deemed an acceptance of
a surrender of the Premises, and no agreement to accept such surrender shall be
valid unless in writing and signed by Landlord. Similarly, this Lease cannot be
amended except by a writing signed by Landlord and Tenant. Any payment by Tenant
or receipt by Landlord of an amount less than the total amount then due
hereunder shall be deemed to be in partial payment only thereof and not a waiver
of the balance due or an accord and satisfaction, notwithstanding any statement
or endorsement to the contrary on any check or any other instrument delivered
concurrently therewith or in reference thereto. Accordingly, Landlord may accept
any such amount and negotiate any such check without prejudice to Landlord’s
right to recover all balances due and owing and to pursue its other rights
against Tenant under this Lease, regardless of whether Landlord makes any
notation on such instrument of payment or otherwise notifies Tenant that such
acceptance or negotiation is without prejudice to Landlord’s rights.

M. SUCCESSORS AND ASSIGNS.

The conditions, covenants and agreements contained herein shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, successors and assigns.

 

59

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

N. GOVERNING LAW; INDEPENDENT COVENANTS; WAIVER.

This Lease shall be governed by the law of the Commonwealth of Massachusetts. No
conflicts of law rules of any state or country (including, without limitation,
the conflicts of law rules of the Commonwealth of Massachusetts) shall be
applied to result in the application of any substantive or procedural laws of
any state or country other than the Commonwealth of Massachusetts. All
controversies, claims, actions or causes of action arising between the parties
hereto and/or their respective successors and assigns, shall be brought, heard
and adjudicated by the courts of the Commonwealth of Massachusetts, with venue
in the County of Suffolk. Each of the parties hereto hereby consents to personal
jurisdiction by the courts of the Commonwealth of Massachusetts in connection
with any such controversy, claim, action or cause of action, and each of the
parties hereto consents to service of process by any means authorized by the law
of the Commonwealth of Massachusetts and consent to the enforcement of any
judgment so obtained in the courts of the Commonwealth of Massachusetts on the
same terms and conditions as if such controversy, claim, action or cause of
action had been originally heard and adjudicated to a final judgment in such
courts. Each of the parties hereto further acknowledges that the laws and courts
of the Commonwealth of Massachusetts were freely and voluntarily chosen to
govern this Lease and to adjudicate any claims or disputes hereunder.

Except as expressly provided in this Lease, Tenant waives all rights (i) to any
abatement, suspension, deferment, reduction or deduction of or from Rent, and
(ii) to quit, terminate or surrender this Lease or the Premises or any part
thereof. Tenant hereby acknowledges and agrees that the obligations of Tenant
hereunder shall be separate and independent covenants and agreements, that Rent
shall continue to be payable in all events and that the obligations of Tenant
hereunder shall continue unaffected, unless the requirement to pay or perform
the same shall have been terminated or suspended pursuant to an express
provision of this Lease. Landlord and Tenant each acknowledges and agrees that
the independent nature of the obligations of Tenant hereunder represents fair,
reasonable and accepted commercial practice with respect to the type of property
subject to this Lease, and that this agreement is the product of free and
informed negotiation during which both Landlord and Tenant were represented by
counsel skilled in negotiating and drafting commercial leases in Massachusetts,
and that the acknowledgements and agreements contained herein are made with full
knowledge of the holding in Wesson v. Leone Enterprises, Inc., 437 Mass. 708
(2002). Such acknowledgements, agreements and waivers by Tenant are a material
inducement to Landlord entering into this Lease.

O. EXHIBITS.

All exhibits attached to this Lease are a part hereof and are incorporated
herein by reference and all provisions of such exhibits shall constitute
agreements, promises and covenants of this Lease.

P. CAPTIONS.

The captions and headings used in this Lease are for convenience only and in no
way define or limit the scope, interpretation or content of this Lease.

 

60

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Q. COUNTERPARTS.

This Lease may be executed in one (1) or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

R. TIME OF ESSENCE.

Each covenant herein is a condition and time is of the essence with respect to
the performance of every provision of this Lease.

S. SURVIVAL OF OBLIGATIONS.

Any obligations of Tenant occurring prior to the expiration or earlier
termination of this Lease shall survive such expiration or earlier termination.

T. CONFIDENTIALITY.

Each of Tenant and Landlord acknowledges that the content of this Lease and any
related documents are confidential information. Each of Tenant and Landlord
shall keep such confidential information strictly confidential and shall not
disclose such confidential information, except as required by applicable law or
regulation (including any stock exchange regulation), to any person or entity
other than such party’s financial, legal and space planning consultants and any
proposed subtenants or assignees (and, in the case of Landlord, any prospective
purchasers or lenders).

U. NO OPTION.

THE SUBMISSION OF THIS LEASE BY LANDLORD, ITS AGENT OR REPRESENTATIVE FOR
EXAMINATION OR EXECUTION BY TENANT, AND THE SUBMISSION OF ANY REDRAFTS OF THIS
LEASE BY TENANT PRIOR TO THE PARTIES FULL EXECUTION THEREOF DO NOT CONSTITUTE
OPTIONS OR OFFERS TO LEASE THE PREMISES UPON THE TERMS AND CONDITIONS CONTAINED
HEREIN OR A RESERVATION OF THE PREMISES IN FAVOR OF TENANT, IT BEING INTENDED
HEREBY THAT THIS LEASE SHALL ONLY BECOME EFFECTIVE UPON THE EXECUTION HEREOF BY
LANDLORD AND DELIVERY OF A FULLY EXECUTED LEASE TO TENANT.

V. USE OF BUILDING NAME; IMPROVEMENTS.

Tenant shall [***], including without limitation, [***]; provided, however, that
such [***]; and, provided further, that Tenant shall not, without the express
written consent of Landlord in each instance (i) use the Landlord’s Intangible
Property as Tenant’s own name or mark or incorporate Landlord’s Intangible
Property into any name or mark of Tenant or (ii) use for any purpose any logo or
trademark associated with the Project, that is, (a) the “Fan Pier” logo, the
words “Fan Pier”, and the phrase “It’s Better on the Water” (except that the
words “Fan Pier” may be used by Tenant in connection with the Permitted Purposes
to refer to the location of the Building) and (b) such other logos or trademarks
associated with the Project in the future of which Landlord shall have given
written notice to Tenant. Notwithstanding any provision of this Lease to the
contrary, Landlord’s sole remedy with respect to a violation of this clause
shall be to obtain injunctive relief preventing same.

 

61

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

In the event that Landlord undertakes any additional improvements on the
property on which the Building is located including, but not limited to, new
construction or renovation or additions to the existing improvements, Landlord
shall use commercially reasonable efforts to minimize any noise, dust, vibration
or interference with access to the Premises or disruption in Tenant’s business
caused thereby.

W. RIGHT OF LANDLORD TO PERFORM.

All covenants and agreements to be performed by Tenant under any of the terms of
this Lease shall be performed by Tenant at Tenant’s sole cost and expense and
without any abatement of Rent. If Tenant shall fail to pay any sum of money,
other than Rent, required to be paid by it hereunder or shall fail to perform
any other act on its part to be performed hereunder, and such failure shall
continue beyond any applicable notice and cure period set forth in this Lease,
Landlord may, but shall not be obligated to, without waiving or releasing Tenant
from any obligations of Tenant, make any such payment or perform any such other
act on Tenant’s part to be made or performed as is in this Lease provided. All
sums so paid by Landlord and all reasonable incidental costs, together with
interest thereon at the Default Rate from the date of such payment by Landlord,
shall be payable to Landlord within thirty (30) days of demand and Tenant
covenants to pay any such sums, and Landlord shall have (in addition to any
other right or remedy of Landlord) the same rights and remedies in the event of
the nonpayment thereof by Tenant as in the case of default by Tenant in the
payment of the Rent.

X. INTENTIONALLY DELETED.

Y. INTENTIONALLY DELETED.

Z. ANTI-TERRORISM REPRESENTATION.

(1) Each of Landlord and Tenant certifies that:

(a) It is not acting, directly or indirectly, for or on behalf of any person,
group, entity, or nation named by any Executive Order or the United States
Treasury Department as a terrorist, “Specially Designated National and Blocked
Person,” or other banned or blocked person, entity, nation, or transaction
pursuant to any law, order, rule, or regulation that is enforced or administered
by the Office of Foreign Assets Control; and

(b) It is not engaged in this transaction, directly or indirectly on behalf of,
or instigating or facilitating this transaction, directly or indirectly on
behalf of, any such person, group, entity, or nation.

(2) Each of Landlord and Tenant hereby agrees to defend, indemnify, and hold
harmless the other party from and against any and all claims, damages, losses,
risks, liabilities, and expenses (including attorney’s fees and costs) arising
from or related to any breach of the foregoing certification.

 

62

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

AA. ERISA/UBIT.

(1) Tenant will not use the assets of an employee benefit plan as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and covered under Title I, Part 4 of ERISA or Section 4975 of the
Internal Revenue Code of 1986, as amended, in the performance, discharge or
satisfaction of any of its obligations under this Lease such that it would
constitute a “prohibited transaction” under ERISA. Notwithstanding any provision
of the Lease to the contrary, Tenant shall not assign the Lease or sublease all
or any portion of the Premises unless (i) such assignee or subtenant delivers to
Landlord a certification (in form and content satisfactory to Landlord) with
respect to the status of such assignee or subtenant (and any guarantor of such
assignee’s or subtenant’s obligations) as a party in interest and a disqualified
person, as provided above; and (ii) such assignee or subtenant undertakes not to
take any action that would cause the Lease to constitute a non-exempt prohibited
transaction under ERISA.

(2) Notwithstanding any provision of the Lease to the contrary, Tenant shall not
(i) sublease all or any portion of the premises under a sublease in which the
rent is based upon the net income or net profits of any person or (ii) enter
into any other transaction with respect to the Lease or the Premises such that
the revenues to be received by Landlord from time to time in connection with the
Lease would, as a result of such transaction, be subject to Unrelated Business
Income Tax under Section 511 through 514 of the Internal Revenue Code of 1986,
as amended.

(3) Tenant agrees that it shall incorporate these requirements in any sublease
of the Premises.

ARTICLE 31.

GENERATOR

A. During the Lease Term, Tenant, at its sole cost and expense, shall have the
right to install one (1) lawfully permitted generator and related equipment
(collectively, the “Generator Equipment”) on the lower roof of the Building
(i.e., the roof above the eighteenth (18th) floor) (the “Generator Space”), and
cabling, plumbing and other equipment necessary to service the Generator
Equipment and to connect the same to its fuel source, as described below, and to
connect to the Premises. The Generator Equipment shall not unreasonably
interfere with the use and operation of the Building. Tenant’s installation,
use, maintenance, repair and removal of the Generator Equipment shall be
governed by the terms and conditions of this Article 31.

B. Tenant, at its sole cost and expense, shall submit to Landlord, for
Landlord’s approval (not to be unreasonably withheld, conditioned or delayed), a
full set of engineering plans and specifications for the proposed Generator
Equipment installation (including, without limitation, specifications for any
natural gas connection required for Tenant’s operation of the Generator
Equipment), such approval not to be unreasonably withheld.

 

63

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

C. Tenant, at its sole cost and expense, shall make all required conduit or
cable connections between Tenant’s equipment in the Premises and the Generator
Equipment, subject to (i) Tenant’s prompt payment of reasonable costs for such
services, and (ii) approval of such connections by Landlord (not to be
unreasonably withheld, conditioned or delayed).

D. Tenant, at its sole cost and expense, shall obtain and maintain all necessary
municipal, state and federal permits and authorizations required to lawfully
install, maintain and operate the Generator Equipment, and pay any charges
levied by government agencies or utility companies which are related to the
Generator Equipment or the usage of the Generator Equipment. Notwithstanding
anything contained herein to the contrary, Landlord agrees to use commercially
reasonable efforts to assist Tenant in obtaining any necessary permits and
approvals for the Generator Equipment, at no cost to Landlord.

E. Any testing and other uses of the Generator Equipment that may create noise
or other disruptions to the Building or other tenants thereof (other than normal
operations during power shortages) shall be conducted after the Normal Business
Hours of the Building. Tenant shall provide Landlord with reasonable prior
written notice of any such testing of the Generator Equipment.

F. Upon the expiration or earlier termination of the Lease Term, Tenant, at its
sole cost and expense, shall remove the Generator Equipment from the Generator
Space and surrender and restore the Generator Space to Landlord in as good
condition as when entered, reasonable wear and tear and damage by casualty or
condemnation excepted.

G. The liability insurance to be carried by Tenant pursuant to the provisions of
this Lease shall include coverage for Tenant’s activity in the Generator Space,
and Tenant shall be solely responsible and liable for any damage caused by the
Generator Equipment.

ARTICLE 32.

RIGHT OF FIRST OFFER

A. Provided that this Lease is in full force and effect and that no default (as
defined in Article 19) shall exist under this Lease (both at the time of the
exercise of the right(s) described in this Article 32 and on the date of entry
into the agreement incorporating the Offered Space [as hereinafter defined]),
during the Lease Term, Tenant shall have the right (the “Right of First Offer”)
to lease all or any portion of the [***] on each occasion during the Lease Term
that such ROFO Space [***]. For purposes of this Article 32, ROFO Space shall be
deemed to [***] when the [***].

B. Notwithstanding anything set forth in this Article 32 to the contrary, ROFO
Space shall not be deemed to [***] if such ROFO Space (i) is [***], (ii) [***],
(iii) [***], or (iv) subject to [***]:

 

64

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(x) Pursuant to that certain [***], but only upon [***]; and

(y) Pursuant to that certain [***], including without limitation a [***].

C. Subject to the foregoing, each time during the Lease Term that [***] Landlord
shall furnish to Tenant a written notice (the “First Offer Proposal”) containing
the material terms of the proposed lease in respect of the applicable portion or
portions of the available ROFO Space (such applicable portion or portions being
referred to herein as the “Offered Space”), including [***]. Tenant shall have
the option, exercisable by notice delivered to Landlord within [***] after
Tenant’s receipt or refusal of delivery of Landlord’s First Offer Proposal, TIME
BEING OF THE ESSENCE, to lease the Offered Space upon such terms and conditions
as are contained in the First Offer Proposal (as the same may be affected by the
foregoing limitations). If Tenant timely delivers to Landlord written notice of
Tenant’s exercise of the Right of First Offer for the Offered Space, then,
within [***] thereafter, the parties shall enter into an amendment to this Lease
incorporating the Offered Space as part of the Premises on the terms and
conditions contained in the First Offer Proposal. If Tenant declines or fails to
timely exercise its Right of First Offer, Landlord shall thereafter be free, for
a period of [***] after the expiration of the [***] exercise period, to lease
the Offered Space to a third party tenant without regard to the restrictions
contained in this Article 32 and on such terms and conditions as Landlord may
decide in its sole discretion, so long as each material term (as hereinafter
defined) of such third party lease is no more than [***] more favorable to such
third party tenant than each corresponding material term set forth in the
applicable First Offer Proposal (on a line item basis). The following shall
constitute “material terms” under this paragraph: [***]. If no such third party
lease for the Offered Space shall be concluded within said [***], then the
provisions of this paragraph shall again be applicable to the Offered Space.

D. Unless otherwise agreed in writing by Landlord in connection with any such
assignment or sublease, the Right of First Offer may [***]. In addition, the
Right of First Offer shall become null and void upon [***]. In no event shall
Tenant (or any assignee or sublessee, as applicable) be entitled to exercise the
Right of First Offer with respect to any First Offer Proposal delivered during
[***].

[No further text on this page. The signature page follows.]

 

65

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
duly executed this Lease with the Exhibits attached hereto, as of the day and
year first written above.

 

 

 

 

 

 

 

 

 

 

 

LANDLORD:

FALLON CORNERSTONE ONE MPD LLC,

a Delaware limited liability company

By:   MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY,  

a Massachusetts corporation,

its Member

 

  By:   CORNERSTONE REAL ESTATE ADVISERS LLC,    

a Delaware limited liability company,

its Authorized Agent

   

By:     /s/ Linda C. Houston

   

Name: Linda C. Houston

   

Title:   Vice President

 

TENANT:

ENERNOC, INC.,

a Delaware corporation

By:   /s/ Timothy Healy Name:   Timothy Healy Title:   CEO

 

Lease Signature Page

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit A

Plan Showing Premises

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit B

Tenant’s Work Exhibit

[***]

Exhibit B pg. 1 of 6

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

[***]

Exhibit B pg. 2 of 6

 

B-2

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

[***]

Exhibit B pg. 3 of 6

 

B-3

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

[***]

Exhibit B pg. 4 of 6

 

B-4

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

[***]

Exhibit B pg. 5 of 6

 

B-5

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

[***]

Exhibit B pg. 6 of 6

 

B-6

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit B-1

[***]

Exhibit B-1 pg. 1 of 7

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

[***]

Exhibit B-1 pg. 2 of 7

 

B-1-2

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

[***]

Exhibit B-1 pg. 3 of 7

 

B-1-3

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

[***]

Exhibit B-1 pg. 4 of 7

 

B-1-4

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

[***]

Exhibit B-1 pg. 5 of 7

 

B-1-5

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

[***]

Exhibit B-1 pg. 6 of 7

 

B-1-6

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

[***]

Exhibit B-1 pg. 7 of 7

 

B-1-7

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit C

Form of Sublease Consent

Pursuant to Article 16 of that certain Office Lease by and between Fallon
Cornerstone One MPD LLC, as “Landlord,” and EnerNOC, Inc., as “Tenant,” dated
                    , 2012 (as amended, the “Lease”), demising approximately
81,986 rentable square feet of office space on the fourth (4th), fifth (5th) and
sixth (6th) floors of One Marina Park Drive, Boston, Massachusetts 02210 (the
“Premises”), Landlord hereby consents to that certain Sublease by and between
Tenant, as sublessor, and                     , as sublessee, pertaining to all
or a portion of the Premises, a copy of which Sublease is attached hereto as
Exhibit A (the “Sublease”), provided that, notwithstanding anything contained in
the Sublease to the contrary, this consent shall in no way be deemed to
(i) modify or amend any of the terms of the Lease, (ii) expand or alter in any
way Landlord’s obligations or Tenant’s rights thereunder, (iii) serve as a
consent of Landlord to any request other than the consent set forth above,
(iv) waive any rights or remedies Landlord may have under the Lease or
(v) constitute a release of Tenant of any of its obligations under the Lease.
Without limiting the generality of the foregoing, Landlord shall not be bound by
any of the terms or provisions contained in the Sublease and any provision in
the Sublease that purports to impose any obligation upon Landlord or reduce the
obligation of Tenant shall be of no force or effect as to Landlord.

 

FALLON CORNERSTONE ONE MPD LLC, a Delaware limited liability company By:        
MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY,   a Massachusetts corporation,  
its Member   By:   CORNERSTONE REAL ESTATE ADVISERS LLC,     a Delaware limited
liability company,     its Authorized Agent     By:         Name:    Linda C.
Houston     Title:   Vice President

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit D

Building’s Rules and Regulations

and Janitorial Specifications

The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the Parking Garage, and the appurtenances.

 

1. Sidewalks, doorways, vestibules, halls, stairways and other similar areas
shall not be obstructed by Tenant or used by Tenant for any purpose other than
ingress and egress to and from the Premises. No rubbish, litter, trash, or
material shall be placed, emptied, or thrown in those areas. At no time shall
Tenant permit Tenant’s employees to loiter in Building Common Areas or elsewhere
about the Building.

 

2. Plumbing fixtures and appliances shall be used only for the purposes for
which designed, and no sweepings, rubbish, rags or other unsuitable material
shall be thrown or placed in the fixtures or appliances. Damage to such plumbing
fixtures and appliances caused by Tenant, its agents, employees or invitees,
shall be paid for by Tenant, and Landlord shall not be responsible for the
damage.

 

3. Landlord shall designate and approve standard window coverings for the
Premises and to establish rules to assure that the Building presents a uniform
exterior appearance. Tenant shall not place objects against glass partitions,
doors or windows which would be unsightly from the Building corridor or from the
exterior of the Building.

 

4. On multi-tenant floors, all tenant identification and suite numbers at the
entrance to the Premises shall be installed by Landlord, at Tenant’s cost and
expense, using the standard graphics for the Building. Except in connection with
the hanging of lightweight pictures and wall decorations, no nails, hooks or
screws shall be inserted into any part of the Premises or Building except by the
Building maintenance personnel.

 

5. Landlord will provide and maintain in the main lobby of the Building an
alphabetical directory board and/or other directory device listing tenants, and
no other directory shall be permitted unless otherwise provided in this Lease or
consented to by Landlord in writing.

 

6. Subject to compliance with the master key requirements of OTIS, Tenant may
place additional or different lock(s) on any door in the Premises provided a key
to such lock is provided to Landlord. Subject to specific limitations upon
access provided in the Lease, Landlord shall have the right to retain at all
times and to use keys to all locks within and into the Premises. A reasonable
number of keys to the locks on the entry doors in the Premises shall be
furnished by Landlord to Tenant at Tenant’s cost. All keys shall be returned to
Landlord at the expiration or early termination of this Lease.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

7. No space in the Building shall be used for manufacturing, or for the sale of
merchandise of any kind at auction, or for storage thereof preliminary to such
sale.

 

8. Landlord may from time to time adopt appropriate systems and procedures for
the security or safety of the Building, any persons occupying, using, or
entering the Building, or any equipment, finishings, or contents of the
Building, and Tenant will comply with Landlord’s reasonable requirements
relative to such systems and procedures. Notwithstanding anything to the
contrary contained in the Lease, Tenant is solely responsible for the security
of the Premises.

 

9. Movement in or out of the Building of furniture or office equipment, or
dispatch or receipt by Tenant of merchandise or materials requiring the use of
elevators, stairways, lobby areas or loading dock areas, shall be restricted to
hours designated by Landlord. Tenant shall not make deliveries to or from the
Premises in a manner that might interfere with the use by any other tenant of
its premises or of the Common Areas, any pedestrian use, or any use which is
inconsistent with good business practice. Tenant shall obtain Landlord’s prior
approval by providing a detailed listing of the activity. If approved by
Landlord, the activity shall be under the supervision of Landlord and expense of
tenant must be performed in the manner required by Landlord. Tenant shall assume
all risk for damage to articles moved and injury to any persons resulting from
the activity. If equipment, property, or personnel of Landlord or of any other
party is damaged or injured as a result of or in connection with the activity,
Tenant shall be solely liable for any resulting damage or loss. Landlord
reserves the right to inspect all freight to be brought into the building and
exclude from the building all freight which violates any of the rules or
regulations or provisions of Tenant’s lease.

 

10. The elevator designated for freight by Landlord will be available for use by
all tenants in the Building during the hours and pursuant to such procedures as
Landlord may determine from time to time. The persons employed to move Tenant’s
equipment, material, furniture, or other property in or out of the Building must
be acceptable to Landlord and a certificate of insurance must be provided to
Landlord naming Landlord and Landlord’s Property Manager as additional insured.
All moving operations will be conducted at such times and in such a manner as
Landlord will direct, and all moving will take place during non-Business Hours
unless Landlord agrees in writing otherwise.

 

11. Landlord shall have the right to approve the weight, size, or location of
heavy equipment or articles in and about the Premises. Damage to the Building by
the installation, maintenance, operation, existence or removal of Tenant’s
Property shall be repaired at Tenant’s sole expense.

 

D-2

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

12. Tenant shall not commit or permit any act or practice which may tend to
injure the Building nor permit its equipment to be a nuisance to other tenants,
nor conduct or permit any fire, bankruptcy, auction or going out of business
sales, nor erect, retain or display any sign, light, lettering, inscription,
symbol or mark which is not approved by Landlord, nor install any antennae,
fixture, or improvement outside the Premises, nor permit any loudspeaker, radio,
television broadcast to be heard outside the Premises, nor sell or display
merchandise outside the Premises.

 

13. Tenant shall use reasonable efforts not to waste electricity or water in the
Building premises and shall cooperate fully with Landlord to assure the most
effective operation of the Building heating and air conditioning systems.

 

14. Corridor doors leading from the Premises to Building Common Areas, when not
in use, shall be kept closed.

 

15. No cooking will be done or permitted by Tenant within the Premises, other
than microwave cooking for personal employee use.

 

16. Tenant shall not: (1) make or permit any improper, objectionable or
unpleasant noises or odors in the Building, or otherwise interfere in any way
with other tenants or persons having business with them; (2) distribute, or
cause to be distributed, in any portion of the Building (other than the
Premises), handbills, promotional materials or other advertising; or (3) conduct
or permit other activities in the Building that might, in Landlord’s reasonable
opinion, constitute a nuisance.

 

17. No live holiday trees or wreaths are permitted. Artificial trees and wreaths
may be permitted by Landlord if any lighting thereon is approved by landlord and
turned off at the end of the day.

 

18. Tenant shall not operate or permit to be operated a coin or token operated
vending machine or similar device (including, without limitation, telephones,
lockers, toilets, scales, amusement devices and machines for sale of beverages,
foods, candy, cigarettes and other goods), except for machines for the exclusive
use of Tenant’s employees.

 

19. No bicycles, vehicles, or animals (except guide dogs for the disabled) of
any kind shall be brought into or kept in the Premises. Bicycles shall be kept
in the designated bicycle storage area within the Parking Garage.

 

20. Tenant shall not canvass, solicit or peddle in or about the Building.

 

D-3

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

21. The Landlord has designated the Building as a non-smoking building. Tenant
acknowledges that the Building has been designated a non-smoking building. At no
time shall Tenant permit its agents, employees, contractors, guests or invitees
to smoke in the Building or, except in specified locations, directly outside the
Building.

 

22. The work of cleaning personnel shall not be hindered by Tenant after 5:30
p.m., and cleaning work may be done at any time when the offices are vacant.
Windows, doors and fixtures may be cleaned at any time. Tenant shall provide
adequate waste and rubbish receptacles to prevent unreasonable hardship to the
cleaning service.

 

23. Tenant shall not engage or pay any Building management staff without
approval from the Landlord.

 

24. Landlord reserves the right at any time to rescind, alter or waive any rule
or regulation at any time prescribed for the Building and to impose additional
reasonable rules and regulations when in its judgment deems it necessary,
desirable or proper for its best interest and for the best interest of the
tenants and no alteration or waiver of any rule or regulation in favor of one
tenant shall operate as an alteration or waiver in favor of any other tenant,
provided such rules and regulations do not diminish Tenant’s rights under the
Lease, and provided that Landlord shall enforce, in a uniform manner, such Rules
and Regulations against all tenants and occupants of the Building.

 

D-4

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

JANITORIAL SPECIFICATIONS

 

I. Interior Tenant Areas

Nightly Monday through Friday, excluding holidays

 

1. Dust mop all stone, ceramic tile, terrazzo and other type of un-waxed
flooring.

 

2. Dust mop all vinyl, asphalt, rubber and similar types of flooring. Remove gum
and other substances, spot mop if necessary.

 

3. Vacuum all carpeted areas.

 

4. Dust mop all private and public stairways and vacuum if carpeted.

 

5. Hand dust and wipe clean all horizontal surfaces including furniture, file
cabinets, fixtures, and windowsills, using chemically treated dust cloth.

 

6. Remove fingerprints from all painted surfaces near light switches, entrance
doors, drinking fountains, etc.

 

7. Remove all gum and foreign matter on sight.

 

8. Empty and clean all waste receptacles and remove waste materials to
compactors. Replace liners as necessary.

 

9. Damp wash interiors of all waste disposal receptacles and wash as necessary.

 

10. Clean and sanitize all water fountains, and water coolers with a
disinfectant solution. Wash all sinks and the floors adjacent to them on a
nightly basis.

 

11. Spot mop floors for spills, etc.

 

12. Clean all low ledges, shelves, bookcases, chair rails, trim, pictures,
charts etc. within reach.

 

13. Clean mirrors, metal work, glass tabletops.

 

14. Upon completion of work, all slop sinks are to be thoroughly cleaned and all
cleaning equipment and supplies stored neatly in locations designated by the
Management of the building.

 

15. All cleaning operations shall be scheduled so that a minimum of lights are
to be left on at any time. Upon completion of cleaning all lights are to be
turned off. All entrance doors are to be kept locked during the cleaning
operation.

 

D-5

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

16. Spot clean both sides of tenant entry glass doors.

 

17. Spot clean desk tops and counter tops.

 

18. Pick up all recyclable material and take to appropriate place.

Weekly

 

1. Hand dust all door louvers and other ventilating louvers within reach.

 

2. Dust all baseboards.

 

3. In high traffic areas, damp mop if necessary and apply spray-buffing solution
in a fine mist and buff with a synthetic pad.

 

4. Damp mop all non-carpeted and public stairways.

 

5. Wipe clean all bright work.

 

6. Dust all chair rails.

 

7. Dust walls up to normal reach.

Monthly

 

1. Hose vacuum underneath all furniture.

 

2. Dust all vertical surfaces such as walls, furniture, partitions and surfaces
not reached in nightly cleaning.

 

3. Dust exterior of lighting fixtures.

Quarterly

 

1. Dust all exterior window blinds

 

2. Dust and/or clean all diffusers

Other

 

1. Cleaning of computer rooms will be responsibility of individual tenants.

 

2. Coffee stations and dishware are responsibility of the tenant.

 

II. Public Corridors, Stairwells (Emergency Egress), Service Areas

Nightly

 

1. Vacuum and spot clean carpeting.

 

D-6

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

2. Sweep and mop public concrete floors.

 

3. Sweep and mop public stairwells and landings.

 

4. Clean baseboards of scuffs and marks.

 

5. Clean all directories, signage kiosks, wall signage and electric kiosks.

 

6. Clean corridor glass and metal work.

 

7. Spot clean walls, ceilings, lights, etc.

 

8. Clean telephones and telephone booth areas.

 

9. Dust all handrails.

 

10. Dust to hand height all horizontal surfaces of equipment ledge, sill,
shelves, radiators, frames, partitions, handrails, etc.

 

11. Clean exterior surfaces of all trash containers and planters.

 

12. Keep slop sinks, closets, supply rooms and other janitorial areas in a clean
orderly condition.

 

13. Keep electrical and telephone closets clean and free of storage.

Weekly

 

1. Clean all door vents.

 

2. Dust all vertical surfaces within reach.

 

3. Sweep emergency egress stairs and landings.

Monthly

 

1. Wash all corridor glass and metal completely including atriums.

 

2. Shampoo heavily traveled carpeted areas.

Quarterly

 

1. Clean handrails, wall mounted equipment casings, landings, walls, kick plates
in emergency egresses.

 

2. Shampoo and extract all carpeting.

 

3. Damp clean inside reflectors of high hat lighting fixtures.

 

D-7

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

III. Restrooms

Building Operating Hours

Day porters and matrons will be assigned to perform the following:

 

1. Empty trash containers and insert new liners.

 

2. Sweep and spot wash floors as necessary.

 

3. Spot clean sinks and mirrors. Clean and spot polish shelves and metal
dispensers. Check for Graffiti and spot clean if necessary.

 

4. Ensure cleanliness of urinals and toilets.

 

5. Refill all dispenser units as needed.

Non-Operating Hours

 

1. Damp wash, sanitize (using disinfectant solution) and polish all fixtures
including toilet bowls, urinals and wash basins.

 

2. Sweep and wash floors with approved germicidal solution.

 

3. Wash and polish mirrors, powder shelves, dispensers, hand dryers, bright work
including flushometers, piping and toilet seat hinges.

 

4. Clean and sanitize both sides of toilet seats.

 

5. Empty all containers and disposal units and insert new liners.

 

6. Wash and sanitize interiors and exteriors of all containers prior to
inserting new liners.

 

7. Empty, clean and sanitize all sanitary napkin disposal units.

 

8. Dust and spot wash where necessary partitions, tile walls, dispensers,
ceiling lights, switches and receptacles.

 

9. Refill all dispensers to normal limits including sanitary supplies, soap,
tissue, towels, etc.

 

10. Remove all rubbish and transport to compactor.

 

11. Dust ceiling door vents and doorframes.

 

D-8

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Periodic

Monthly

 

1. Machine scrub all tile floors, hand brush corners and hand brush toilet edges
with approved germicidal detergent solution.

 

2. Wash completely all partitions, tile walls and enamel surfaces.

IV. Window Cleaning

Periodic

 

1. Windows will be washed and cleaned a minimum (interior and exterior) of two
(2) times per year.

 

D-9

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit E

Intentionally Deleted

 

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit F

Option to Extend Term

(a) Tenant shall have and is hereby granted the option to extend the Term of the
Lease of the entire Premises (the “Extension Option”) for one (1) additional
period of five (5) years (the “Extension Period”), provided (i) Tenant gives
written notice to Landlord of Tenant’s election of interest to exercise the
Extension Option no earlier than sixteen (16), and no later than thirteen
(13) full months, prior to the Expiration Date (“Tenant’s Notice to Extend”);
and (ii) no event of default (as defined in Article 19) has occurred and is
continuing at the time of the exercise of the Extension Option or arises
subsequent thereto.

(b) All terms and conditions of this Lease, including without limitation all
provisions governing the payment of Additional Rent, shall remain in full force
and effect during the Extension Period, except that the Base Rent payable during
the Extension Period shall be the then-current fair market rental rate for
tenants with respect to comparable office space (the “Current Market Rental
Rate”) at the time of the exercise of the option granted herein, and the Base
Year for Operating Expenses shall be the calendar year after the calendar year
in which the Extension Period commences, and the Base Year for Taxes shall be
the fiscal year after the fiscal year in which the Extension Period commences.

(c) Landlord shall notify Tenant of Landlord’s proposed Base Rent for the
Extension Period within thirty (30) days after Landlord’s receipt of Tenant’s
Notice to Extend. Promptly after Landlord gives Tenant Landlord’s proposal for
Current Market Rental Rate with respect to the Extension Period, Landlord and
Tenant shall commence negotiations to agree upon the Current Market Rental Rate.
If Landlord and Tenant are unable to reach agreement on the Current Market
Rental Rate within thirty (30) days after the date on which Landlord gives
Tenant Landlord’s proposal for Current Market Rental Rate, then the Current
Market Rental Rate shall be determined as provided below.

(d) If Landlord and Tenant are unable to agree on the [***], then within [***]
thereafter, [***] shall each [***]. If the matter is not resolved by [***], then
Current Market Rental Rate shall be determined as hereinafter provided.

(e) Within seven (7) days after [***], the parties shall [***]. If the parties
cannot agree on [***]. If one (1) party shall fail to [***], then the [***].
There shall be no [***]. The costs of the [***].

(f) The parties shall execute an amendment modifying this Lease to set forth the
Base Rent, Base Year for Operating Expenses and the Base Year for Taxes during
the Extension Period within ten (10) days of the parties’ agreement or, in the
alternative, within ten (10) days of [***].

 

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit G

Intentionally Omitted

 

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit H

Pro Forma Budget of FPOC Expenses

[***]

Exhibit H pg. 1 of 13

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

[***]

Exhibit H pg. 2 of 13

 

H-2

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

[***]

Exhibit H pg. 3 of 13

 

H-3

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

[***]

Exhibit H pg. 4 of 13

 

H-4

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

[***]

Exhibit H pg. 5 of 13

 

H-5

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

[***]

Exhibit H pg. 6 of 13

 

H-6

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

[***]

Exhibit H pg. 7 of 13

 

H-7

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

[***]

Exhibit H pg. 8 of 13

 

H-8

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

[***]

Exhibit H pg. 9 of 13

 

H-9

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

[***]

Exhibit H pg. 10 of 13

 

H-10

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

[***]

Exhibit H pg. 11 of 13

 

H-11

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

[***]

Exhibit H pg. 12 of 13

 

H-12

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

[***]

Exhibit H pg. 13 of 13

 

H-13

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit I

Form of Escalation Statement

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

March XX, 20XX

TENANT

ONE Marina Park Drive, Suite

Boston, MA 02210

 

RE: 20XX – Operating Expenses

  ONE Marina Park Drive, Boston MA 02210

Dear Tenant:

As per the Lease dated Month Day, Year between Fallon Cornerstone One MPD LLC, a
Delaware limited liability company as Landlord and TENANT, as a STATE
Corporation as Tenant, Article (TBD), Rent, Section (TBD) - Additional Rent,
“All costs and expenses, other than Base Rent, which Tenant agrees to pay and
any other sum payable by Tenant pursuant to this Lease, including, without
limitation, Tenant’s Tax Share, and Tenant’s Operating Expenses Share, as well
as Supplemental, shall be deemed “Additional Rent”.

 

20XX Calendar Operating Expense amount:

   $ 0,000,000.00   

Prorata Share 00.00%

  

Annual share:

   $ 00,000.00   

Total billed through 12/31/XX

   $ 00,000.00      

 

 

 

Amount Due (To)/From Tenant:

     ($)       

FY 20XX Real Estate Tax amount:

   $ 0,000,000.00   

Prorata Share 00.00%

   $ 00,000.00   

Total billed through 06/30/XX

   $ 00,000.00      

 

 

 

Amount Due (To)/From Tenant:

     ($)       

Total Direct Expense Due

   $ 00,000.00   

Total Property Tax Expense Due

   $ 00,000.00      

 

 

 

Amount Due to Landlord/(Tenant)

     ($)       

The above (credit/charge) will be added to your next rental statement.

Should there be any questions, please feel free to contact me.

Best regards,

Shawn W. Carroll

General Manager

 

I-2

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

One Marina Park Drive

Operating Expense Reconciliation

2012

Tenant’s Proportionate Share of Office Component:

Effective Date

 

SUMMARY OF EXPENSES

   BASE YEAR
201X      COMPARISON YEAR
201X  

CLEANING

   $ —         $ —     

R&M

   $ —         $ —     

UTILITIES

   $ —         $ —     

ROADS & GROUNDS

   $ —         $ —     

SECURITY

   $ —         $ —     

INSURANCE

   $ —         $ —     

G&A

   $ —         $ —     

MANAGEMENT FEES

   $ —         $ —     

FPOC

   $ —         $ —        

 

 

    

 

 

 

TOTAL OPERATION EXPENSE

   $ —         $ —        

 

 

    

 

 

 

Fiscal Year 20XX RE Taxes

     —           —        

 

 

    

 

 

 

TOTAL RE TAX

   $ —         $ —        

 

 

    

 

 

 

GRAND TOTAL TAX AND OPERATING

   $ —         $ —     

 

I-3

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit J

OTIS Standards

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit K

Intentionally Deleted

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit L

Plan Showing Building Common Areas as of Commencement Date

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit M

Current Cricket Schedule of Service

The “Cricket” Reservation Policy and Usage Guidelines

April, 2012

The Cricket is available as an amenity for tenant employees at ONE Marina Park
Drive to assist in transportation for business purposes throughout the Seaport
area, downtown Boston and Logan Airport. It is available on a first come/first
serve basis. The van seats up to 14 passengers and operates out of ONE Marina
Park Drive.

The Cricket performs dedicated trips to and from North Station to Fan Pier in
the morning and afternoon during the peak commuting hours. The current schedule
is as follows:

 

  •  

Monday – Friday departure from North Station at 8:00 a.m. & 8:45 a.m. to drop at
ONE Marina Park Drive

 

  •  

Monday – Friday departure from ONE Marina Park Drive at 4:30 p.m., 5:10 p.m. &
6:05 p.m. to drop at North Station

 

  •  

Monday, Wednesday & Friday – There is a round-trip run to Downtown Crossing at
lunchtime. The Cricket departs ONE Marina Park Drive at 12:00 p.m. and drops off
at Macy’s in Downtown Crossing. The return pick-up from Macy’s is at 12:50 p.m.
to arrive back to ONE Marina Park Drive at 1:00 p.m.

In order to reserve the Cricket for your individual trips, 24 hours advance
notice is required. To make a reservation, your office administrator should
place the service request by using the online work order system at
www.fanpiertenantconnections.com. Please include the time and location of
departure, address of your destination, and the number of passengers needing
transportation. You will receive an email confirmation once your reservation has
been confirmed.

In order to control the flow of requests, we ask that you designate your office
administrator, or 1 or 2 people who are authorized to make reservations for the
Cricket. They will be provided a login and password for the online work order
system.

This policy may be subject to change at the discretion of building management.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential

treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.